Exhibit 10.1

 

SECURED CREDIT AGREEMENT

 

dated as of

 

November 22, 2013

 

between

 

XL GROUP PLC,
XLIT LTD., X.L. AMERICA, INC., XL INSURANCE
(BERMUDA) LTD, XL RE LTD, XL RE EUROPE PLC, XL INSURANCE COMPANY PLC,
XL INSURANCE SWITZERLAND LTD AND XL LIFE LTD,
as Account Parties,

 

XL GROUP PLC,
XLIT LTD., X.L. AMERICA, INC., XL INSURANCE (BERMUDA) LTD, XL RE LTD AND
XL LIFE LTD,
as Guarantors,

 

The LENDERS Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

THE BANK OF NEW YORK MELLON,

 

as Collateral Agent

 

 



 

$1,000,000,000

 

 

 

J.P. MORGAN SECURITIES LLC, DEUTSCHE BANK SECURITIES INC.,

 

and

 

RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

DEUTSCHE BANK SECURITIES INC. and THE ROYAL BANK OF SCOTLAND PLC,
as Co-Syndication Agents

 

 

 

BARCLAYS BANK PLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, GOLDMAN SACHS
BANK USA, HSBC Bank USA, NATIONAL ASSOCIATION, ING BANK N.V., LONDON BRANCH,
LLOYDS BANK PLC (F/K/A LLOYDS TSB BANK PLC), THE BANK OF NEW YORK MELLON AND THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as Documentation Agents

 



TABLE OF CONTENTS



 

    Page       ARTICLE I DEFINITIONS 1 SECTION 1.01. Defined Terms 1 SECTION
1.02. Terms Generally 25 SECTION 1.03. Accounting Terms; GAAP, Local GAAP, SAP
and SFR 25 SECTION 1.04. Exchange Rates; Currency Equivalents 25       ARTICLE
II THE CREDITS 26 SECTION 2.01. Syndicated Letters of Credit 26 SECTION 2.02.
Issuance and Administration 28 SECTION 2.03. Reimbursement of LC Disbursements,
Etc. 28 SECTION 2.04. Non-Syndicated Letters of Credit 30 SECTION 2.05.
Participated Letters of Credit 36 SECTION 2.06. Alternative Currency Letters of
Credit 40 SECTION 2.07. Termination, Reduction and Increase of the Commitments
41 SECTION 2.08. Fees 43 SECTION 2.09. Interest 44 SECTION 2.10. Increased Costs
44 SECTION 2.11. Taxes 46 SECTION 2.12. Payments Generally; Pro Rata Treatment;
Sharing of Set-offs 48 SECTION 2.13. Mitigation Obligations; Replacement of
Lenders 50 SECTION 2.14. Defaulting Lenders 51 SECTION 2.15. Absence of Rating
52       ARTICLE III GUARANTEE 53 SECTION 3.01. The Guarantee 53 SECTION 3.02.
Obligations Unconditional 53 SECTION 3.03. Reinstatement 54 SECTION 3.04.
Subrogation 54 SECTION 3.05. Remedies 54 SECTION 3.06. Continuing Guarantee 55
SECTION 3.07. Rights of Contribution 55 SECTION 3.08. General Limitation on
Guarantee Obligations 55       ARTICLE IV REPRESENTATIONS AND WARRANTIES 56
SECTION 4.01. Organization; Powers 56 SECTION 4.02. Authorization;
Enforceability 56 SECTION 4.03. Governmental Approvals; No Conflicts 56 SECTION
4.04. Financial Condition; No Material Adverse Change 56 SECTION 4.05.
Properties 57 SECTION 4.06. Litigation and Environmental Matters 57 SECTION
4.07. Compliance with Laws and Agreements 58 SECTION 4.08. Investment Company
Status 58

i



SECTION 4.09. Taxes 58 SECTION 4.10. ERISA 58 SECTION 4.11. Disclosure 59
SECTION 4.12. Use of Credit 59 SECTION 4.13. Subsidiaries 59 SECTION 4.14.
[Reserved] 59 SECTION 4.15. Stamp Taxes 59 SECTION 4.16. Legal Form 59 SECTION
4.17. Anti-Corruption Laws and Sanctions 59       ARTICLE V CONDITIONS 60
SECTION 5.01. Effective Date 60 SECTION 5.02. Each Credit Event 62       ARTICLE
VI AFFIRMATIVE COVENANTS 62 SECTION 6.01. Financial Statements and Other
Information 62 SECTION 6.02. Notices of Material Events 65 SECTION 6.03.
Preservation of Existence and Franchises 65 SECTION 6.04. Insurance 66 SECTION
6.05. Maintenance of Properties 66 SECTION 6.06. Payment of Taxes and Other
Potential Charges and Priority Claims; Payment of Other Current Liabilities 66
SECTION 6.07. Financial Accounting Practices 67 SECTION 6.08. Compliance with
Applicable Laws 67 SECTION 6.09. Use of Letters of Credit 67 SECTION 6.10.
Continuation of and Change in Businesses 67 SECTION 6.11. Visitation 67 SECTION
6.12. Anti-Corruption Laws; OFAC 67       ARTICLE VII NEGATIVE COVENANTS 68
SECTION 7.01. Mergers 68 SECTION 7.02. Dispositions 68 SECTION 7.03. Liens 69
SECTION 7.04. Transactions with Affiliates 71 SECTION 7.05. Ratio of Total
Funded Debt to Total Capitalization 72 SECTION 7.06. Consolidated Net Worth 72
SECTION 7.07. Indebtedness 72 SECTION 7.08. Financial Strength Ratings 72
SECTION 7.09. Private Act 72 SECTION 7.10. Collateral Accounts 72       ARTICLE
VIII EVENTS OF DEFAULT 73     ARTICLE IX THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT 76     ARTICLE X MISCELLANEOUS 82 SECTION 10.01. Notices 82

ii



SECTION 10.02. Waivers; Amendments 83 SECTION 10.03. Expenses; Indemnity; Damage
Waiver 85 SECTION 10.04. Successors and Assigns 86 SECTION 10.05. Survival 90
SECTION 10.06. Counterparts; Integration; Effectiveness 91 SECTION 10.07.
Severability 91 SECTION 10.08. Right of Setoff 91 SECTION 10.09. Governing Law;
Jurisdiction; Etc. 91 SECTION 10.10. WAIVER OF JURY TRIAL 92 SECTION 10.11.
Headings 93 SECTION 10.12. Treatment of Certain Information; Confidentiality 93
SECTION 10.13. Judgment Currency 94 SECTION 10.14. USA Patriot Act 94 SECTION
10.15. Release of Liens 95 SECTION 10.16. No Fiduciary Duty 95 SECTION 10.17.
Illegality 96 SECTION 10.18. Confirming Lender 96

iii





SCHEDULE I - Commitments SCHEDULE II - Indebtedness and Liens SCHEDULE III -
Litigation SCHEDULE IV - Environmental Matters SCHEDULE V - Subsidiaries
SCHEDULE VI - Existing Letters of Credit       EXHIBIT A - Form of Assignment
and Assumption EXHIBIT B - Form of Account Party Assignment and Assumption
EXHIBIT C - Form of Confirming Lender Agreement

iv



SECURED CREDIT AGREEMENT dated as of November 22, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
XL GROUP PLC, an Irish public limited company (“XL Group”), XLIT LTD., an
exempted company incorporated in the Cayman Islands with limited liability
(“XLIT”), X.L. AMERICA, INC., a Delaware corporation (“XL America”), XL
INSURANCE (BERMUDA) LTD, a Bermuda limited liability company (“XL Insurance
(Bermuda)”), XL RE LTD, a Bermuda limited liability company (“XL Re”), XL RE
EUROPE PLC, a public Irish limited company (“XL Re Europe”), XL INSURANCE
COMPANY PLC, a public limited company domiciled in the United Kingdom (“XL
Insurance”), XL INSURANCE SWITZERLAND LTD, a company limited by shares organized
under the laws of Switzerland (“XL Switzerland”), and XL LIFE LTD, a Bermuda
company (“XL Life” and together with XL Group, XLIT, XL America, XL Insurance
(Bermuda), XL Re, XL Re Europe, XL Insurance and XL Switzerland, each an
“Account Party” and collectively, the “Account Parties”; XL Group, XLIT, XL
America, XL Insurance (Bermuda), XL Re and XL Life, each a “Guarantor” and
collectively the “Guarantors”; the Account Parties and the Guarantors being
collectively referred to as the “Obligors”), the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, and THE BANK OF NEW YORK MELLON, as
Collateral Agent.

 

The Account Parties have requested that the Lenders issue letters of credit for
their account in an aggregate face amount not exceeding $1,000,000,000 at any
one time outstanding, and the Lenders are prepared to issue such letters of
credit upon the terms and conditions hereof. Accordingly, the parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“Account” shall have the meaning assigned to such term in the Pledge Agreement.

 

“Account Parties” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, and shall include any Successor
Account Party.

 

“Account Party Jurisdiction” means (a) Bermuda, (b) the Cayman Islands, (c)
Ireland, (d) Switzerland, (e) the United Kingdom, (f) the United States and (g)
any other country (i) where any Account Party is licensed or qualified to do
business or (ii) from or through which payments hereunder are made by any
Account Party.

 

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the one month LIBO Rate
multiplied by (b) the one month Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

- 2 - 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” means (i) prior to the Trigger Date, for any category of cash or
obligation or investment specified in subsection (A) below in the column
entitled “Cash and Eligible Assets” (other than cash, the “Initial Eligible
Assets”), the percentage set forth opposite such category of cash or Eligible
Assets in subsection (A) below in the column entitled “Advance Rate” and, in
each case, subject to the original term to maturity criteria set forth therein,
and (ii) on and after the Trigger Date, for any category of cash or obligation
or investment specified in subsection (B) below in the column entitled “Cash and
Eligible Assets” (other than cash, the “Post-Trigger Eligible Assets”), the
percentage set forth opposite such category of cash or Eligible Assets in
subsection (B) below in the column entitled “Advance Rate” and, in each case,
subject to the original term to maturity criteria set forth therein:

 

(A) Prior to the Trigger Date:

 

Cash and Eligible Assets Advance Rate     Cash and Cash Equivalents Denominated
in Dollars, EU Cash and GB Cash 100%     U.S. Commercial Paper (Rating A1/P1 or
better, Non-convertible) 98%     U.S. Government Bills, Notes, U.S. Government
Guaranteed or Sponsored Agency Securities and US-TIPS       Maturity less than 2
years 98% Maturity 2 years to less than 5 years 95% Maturity 5 years to up to 10
years 95% Maturity over 10 years 93%     U.S. Corporate Bonds (Rating AAA/Aaa or
better, Non-convertible)       Maturity less than 5 95% Maturity 5 years to up
to 10 years 90% Maturity over 10 years 85%     U.S. Corporate Bonds (Rating
AA-/Aa3 or better, Non-convertible)       Maturity less than 5 years 90%
Maturity 5 years to up to 10 years 85% Maturity over 10 years 80%     U.S.
Corporate Bonds (Rating A-/A3 or better, Non-convertible)       Maturity less
than 11 years 80%     U.S. Municipal Bonds (Rating AA-/Aa3 or better,
Non-convertible)  

 

- 3 - 

Cash and Eligible Assets Advance Rate     Maturity less than 5 years 95%
Maturity 5 years or longer 90%     Supranational Securities (Rating AAA/Aaa or
better, Non-convertible)       Maturity less than 2 years 95% Maturity 2 years
to up to 10 years 90% Maturity over 10 years 85%     US-GNMAMBS, US-FNMAMBS and
US-FHLMCMBS       Maturity less than 5 years 98% Maturity 5 years to up to 10
years 95% Maturity over 10 years 93%     DE-NOTE2, DE NOTE5.5 DE-BOND, GB-GILT,
FR-BTF, FR-BTAN and FR-OAT (Rating AA-/Aa3 or better)       Maturity less than 5
years 95% Maturity 5 years to up to 10 years 93% Maturity over 10 years and less
than 30 years 90%

 

For purposes of this definition of “Advance Rate”, if any Eligible Asset is
provided a rating by more than one Rating Agency, then the lower of all such
ratings shall be used. As used in this Agreement, “EU Cash” shall mean the
lawful currency of the member states of the European Union that adopt the single
currency in accordance with the EC Treaty, “GB Cash” shall mean the lawful
currency of the United Kingdom, “GB-GILT” shall mean fixed coupon, sterling
denominated negotiable debt obligations issued by either the Bank of England
(prior to April 1, 1998) or Her Majesty’s Treasury (after April 1, 1998) backed
by the credit of the United Kingdom of Great Britain and Northern Ireland with
initial maturity of greater than 365 days when issued, “DE-NOTE2” shall mean
negotiable debt obligations issued pursuant to Artikel 115 Grundgesetz and
backed by Federal Republic of Germany, having an original maturity at issuance
of 2 years, “DE-NOTE5.5” shall mean negotiable debt obligations issued pursuant
to Artikel 115 Grundgesetz and backed by Federal Republic of Germany, having a
maturity at issuance of 5.5 years, “DE-BOND” shall mean negotiable debt
obligations issued pursuant to Artikel 115 Grundgesetz and backed by Federal
Republic of Germany, having a maturity at issuance of 10 to 30 years, “FR-BTF”
shall mean discount debt securities issued by the French Treasury having an
initial maturity at issuance of 13, 26 or 52 weeks, “FR-BTAN” shall mean fixed
interest debt securities issued by the French Treasury having an initial
maturity at issuance of 2 or 5 years, “FR-OAT” shall mean fixed or floating
interest debt securities issued by the French Treasury having an initial
maturity at issuance of between 4 and 30 years, provided that any floating rate
OATs (i.e. OATs that are indexed to the Consumer Price Index (OATi’s)) and OATs
that are linked to the TEC10 index (TEC OATs) are excluded, “Supranational
Securities” shall mean securities issued or backed by the International Bank for
Reconstruction &

 

- 4 - 

Development, European Bank for Reconstruction & Development, Inter American
Development Bank, International Monetary Fund, European Investment Bank, Asian
Development Bank, African Development Bank and Nordic Development Bank,
“US-GNMAMBS” shall mean single-class fully modified pass-through certificates
(GNMA Certificates) in book-entry form backed by single-family residential
mortgage loans, the timely payment of principal and interest of which
certificates is guaranteed by the Government National Mortgage Association
(excluding Real Estate Mortgage Investment Conduit (REMIC) or other multi-class
pass-through certificates, collateralized mortgage obligations, pass-through
certificates backed by adjustable rate mortgages, securities paying interest or
principal only and derivatives and similar derivatives securities), “US-FNMAMBS”
shall mean single-class pass-through certificates (FNMA Certificates) in
book-entry form backed by single-family residential mortgage loans, the timely
payment of principal and interest of which certificates is guaranteed by the
Federal National Mortgage Association (excluding Real Estate Mortgage Investment
Conduit (REMIC) or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and derivatives and
similar derivatives securities), “US-FHLMCMBS” shall mean single-class
participation certificates (FHLMC Certificates) in book-entry form backed by
single-family residential mortgage loans, the timely payment of principal and
interest of which certificates is guaranteed by the Federal Home Loan Mortgage
Corporation (excluding Real Estate Mortgage Investment Conduit (REMIC) or other
multi-class pass-through certificates, collateralized mortgage obligations,
pass-through certificates backed by adjustable rate mortgages, securities paying
interest or principal only and derivatives and similar derivatives securities)
and “US-TIPS” shall mean securities issued by the Department of the Treasury
backed by the credit of the United States of America where the principal is
changed based on changes of the consumer price index.

 

(B) On and after the Trigger Date:

 

Cash and Eligible Assets Advance Rate     Cash and Cash Equivalents Denominated
in Dollars, EU Cash and GB Cash 100%     U.S. Commercial Paper (Rating A1/P1 or
better, Non-convertible, Maximum 30 day maturity) 98%     U.S. Government Bills,
Notes, Bonds, U.S. Government Sponsored Agency Securities and US-TIPS      
Maturity less than 2 years 98% Maturity 2 years to less than 5 years 95%
Maturity 5 years to up to 10 years 95% Maturity over 10 years 93%     U.S.
Corporate Bonds (Rating AAA/Aaa or better, Non-convertible, Non-financial)      
Maturity less than 5 95%

 

- 5 - 

Cash and Eligible Assets Advance Rate     Maturity 5 years to up to 10 years 90%
Maturity over 10 years 85%     U.S. Corporate Bonds (Rating AA-/Aa3 or better,
Non-convertible, Non-financial)       Maturity less than 5 years 90% Maturity 5
years to up to 10 years 85% Maturity over 10 years 80%     U.S. Corporate Bonds
(Rating A-/A3 or better, Non-convertible, Non-financial)       Maturity less
than 11 years 80%     U.S. Municipal Bonds (Rating AA-/Aa3 or better,
Non-convertible, GO bonds only)       Maturity less than 5 years 95% Maturity 5
years or longer 90%     Supranational Securities (Rating AAA/Aaa or better,
Non-convertible)       Maturity less than 2 years 95% Maturity 2 years to up to
10 years 90% Maturity over 10 years 85%     US-GNMAMBS, US-FNMAMBS and
US-FHLMCMBS       Maturity less than 5 years 98% Maturity 5 years to up to 10
years 95% Maturity over 10 years 93%     DE-NOTE2, DE NOTE5.5 DE-BOND, GB-GILT,
FR-BTF, FR-BTAN and FR-OAT (Rating AA-/Aa3 or better)       Maturity less than 5
years 95% Maturity 5 years to up to 10 years 93% Maturity over 10 years and less
than 30 years 90%

 

For purposes of this definition of “Advance Rate”, if any Eligible Asset is
provided a rating by more than one Rating Agency, then the lower of all such
ratings shall be used. As used in this Agreement, “EU Cash” shall mean the
lawful currency of the member states of the European Union that adopt the single
currency in accordance with the EC Treaty, “GB Cash” shall mean

 

- 6 - 

the lawful currency of the United Kingdom, “GB-GILT” shall mean fixed coupon,
sterling denominated negotiable debt obligations issued by either the Bank of
England (prior to April 1, 1998) or Her Majesty’s Treasury (after April 1, 1998)
backed by the credit of the United Kingdom of Great Britain and Northern Ireland
with initial maturity of greater than 365 days when issued, “DE-NOTE2” shall
mean negotiable debt obligations issued pursuant to Artikel 115 Grundgesetz and
backed by Federal Republic of Germany, having an original maturity at issuance
of 2 years, “DE-NOTE5.5” shall mean negotiable debt obligations issued pursuant
to Artikel 115 Grundgesetz and backed by Federal Republic of Germany, having a
maturity at issuance of 5.5 years, “DE-BOND” shall mean negotiable debt
obligations issued pursuant to Artikel 115 Grundgesetz and backed by Federal
Republic of Germany, having a maturity at issuance of 10 to 30 years, “FR-BTF”
shall mean discount debt securities issued by the French Treasury having an
initial maturity at issuance of 13, 26 or 52 weeks, “FR-BTAN” shall mean fixed
interest debt securities issued by the French Treasury having an initial
maturity at issuance of 2 or 5 years, “FR-OAT” shall mean fixed or floating
interest debt securities issued by the French Treasury having an initial
maturity at issuance of between 4 and 30 years, provided that any floating rate
OATs (i.e. OATs that are indexed to the Consumer Price Index (OATi’s)) and OATs
that are linked to the TEC10 index (TEC OATs) are excluded, “GO bonds” shall
mean municipal bonds backed by the credit and “taxing power” of the issuing
jurisdiction rather than the revenue from a given project, “Supranational
Securities” shall mean securities issued or backed by the Bank for International
Settlements, European Central Bank, European Commission, International Bank for
Reconstruction & Development, European Bank for Reconstruction & Development,
Inter American Development Bank, International Finance Corp., International
Monetary Fund, European Investment Bank, European Investment Fund, Council of
Europe Development Bank, Asian Development Bank, African Development Bank,
Caribbean Development Bank, Islamic Development Bank and Nordic Investment Bank,
“US-GNMAMBS” shall mean single-class fully modified pass-through certificates
(GNMA Certificates) in book-entry form backed by single-family residential
mortgage loans, the timely payment of principal and interest of which
certificates is guaranteed by the Government National Mortgage Association
(excluding Real Estate Mortgage Investment Conduit (REMIC) or other multi-class
pass-through certificates, collateralized mortgage obligations, pass-through
certificates backed by adjustable rate mortgages, securities paying interest or
principal only and derivatives and similar derivatives securities), “US-FNMAMBS”
shall mean single-class pass-through certificates (FNMA Certificates) in
book-entry form backed by single-family residential mortgage loans, the timely
payment of principal and interest of which certificates is guaranteed by the
Federal National Mortgage Association (excluding Real Estate Mortgage Investment
Conduit (REMIC) or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and derivatives and
similar derivatives securities), “US-FHLMCMBS” shall mean single-class
participation certificates (FHLMC Certificates) in book-entry form backed by
single-family residential mortgage loans, the timely payment of principal and
interest of which certificates is guaranteed by the Federal Home Loan Mortgage
Corporation (excluding Real Estate Mortgage Investment Conduit (REMIC) or other
multi-class pass-through certificates, collateralized mortgage obligations,
pass-through certificates backed by adjustable rate mortgages, securities paying
interest or principal only and derivatives and similar derivatives securities)
and “US-TIPS” shall mean securities issued by the Department of the Treasury

 

- 7 - 

backed by the credit of the United States of America where the principal is
changed based on changes of the consumer price index.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.

 

“Aggregate LC Exposure” means the aggregate amount of the LC Exposures of each
of the Lenders.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the one month Adjusted LIBO Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) plus 1.0%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the date of such change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
as the case may be.

 

“Alternative Currency” means any currency other than Dollars (a) that is freely
transferable and convertible into Dollars in the London foreign exchange market
and (b) for which no central bank or other governmental authorization in the
country of issue of such currency is required to permit use of such currency by
any Lender for issuing, renewing, extending or amending letter of credits or
funding or making drawings thereunder and/or to permit any Account Party to pay
the reimbursement obligations and interest thereon, each as contemplated
hereunder, unless such authorization has been obtained and is in full force and
effect.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Alternative
Currency Letters of Credit at such time plus (b) the Dollar Equivalent of the
aggregate amount of all LC Disbursements under Alternative Currency Letters of
Credit that have not been reimbursed by or on behalf of the Account Parties at
such time. The Alternative Currency LC Exposure of any Lender shall at any time
be such Lender’s share of the total Alternative Currency LC Exposure at such
time.

 

“Alternative Currency Letter of Credit” means a letter of credit issued by a
Lender in an Alternative Currency pursuant to Section 2.06.

 

- 8 - 

“Alternative Currency Letter of Credit Report” has the meaning set forth in
Section 2.06(b).

 

“Anti-Corruption Laws”: means the laws, rules, and regulations of the
jurisdictions applicable to the relevant Account Party or its Subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means with respect to any Lender in relation to its
obligations to issue or participate in Letters of Credit (or related matters),
the percentage of the Commitments of all the Lenders represented by such
Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
and including the Commitment Termination Date.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement in the
United States of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Bermuda Companies Law” means the Companies Act 1981 of Bermuda, as amended, and
the regulations promulgated thereunder.

 

“Bermuda Insurance Law” means the Insurance Act 1978 of Bermuda, as amended, and
the regulations promulgated thereunder.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowing Base” means at any time, and in respect of each Account Party, the
aggregate amount of cash and the aggregate Market Value (as defined in the
Collateral Account Control Agreement) of Eligible Assets held in the Accounts
applicable to such Account Party (including any cash or Eligible Assets
deposited on behalf of such Account Party by a Guarantor) under the applicable
Collateral Account Control Agreement at such time

 

- 9 - 

multiplied in each case by the respective Advance Rates for cash and such
Eligible Assets, in each case as of the close of business on the immediately
preceding Business Day or, if such amount is not determinable as of the close of
business on such immediately preceding Business Day, as of the close of business
on the most recent Business Day on which such amount is determinable; provided
that no Collateral (including without limitation cash) shall be included in the
calculation of Borrowing Base unless (i) the Collateral Agent has a first
priority perfected lien on and security interest in such Collateral pursuant to
the Security Documents and (ii) there shall exist no other Liens on such
Collateral; provided further that (1) no Eligible Asset shall be included in the
calculation of Borrowing Base unless it is listed on a national securities
exchange or freely tradeable at readily established prices in over-the-counter
transactions, (2) prior to the Trigger Date, no single issuer of U.S. Commercial
Paper (Rating A1/P1 or better), U.S. Corporate Bonds, U.S. Municipal Securities,
German debt obligations, French debt obligations or U.K. debt obligations shall
comprise at any time more than 7.5% of the aggregate Borrowing Base for all
Account Parties at such time, (3) on and after the Trigger Date, no single
issuer of U.S. Commercial Paper (Rating A1/P1 or better), U.S. Corporate Bonds
or U.S. Municipal Securities shall comprise more than 10% of the aggregate
Borrowing Base for all Account Parties at such time, (4) on and after the
Trigger Date, no single issuer of German debt obligations, French debt
obligations or U.K. debt obligations shall comprise at any time more than 15% of
the aggregate Borrowing Base for all Account Parties at such time, (5) on and
after the Trigger Date, U.S. Corporate Bonds rated A+/A1 or lower shall not
comprise at any time more than 25% of the aggregate Borrowing Base for all
Account Parties at such time, (6) all maturities are calculated from the
relevant date of determination of the aggregate Borrowing Base and (7) all
Collateral must be performing; provided, further, that (i) the Borrowing Base in
respect of any Account Party at any time shall be the amount thereof as set
forth in the Borrowing Base Report (as defined in the Collateral Account Control
Agreement) then most recently delivered by the Service Provider (as defined in
the Collateral Account Control Agreement) to the Administrative Agent pursuant
to Section 4(H) of the Collateral Account Control Agreement and (ii) for the
avoidance of doubt, each Account Party will take all such actions as shall be
necessary to cause the Borrowing Base of such Account Party at all times to be
at least 100% of the aggregate face amount of all Letters of Credit issued on
behalf of such Account Party in accordance with Section 5 of the Collateral
Account Control Agreement.

 

“Borrowing Base Report” shall have the meaning assigned to such term in the
Collateral Account Control Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London, Ireland or in the case of any
Specified Account Party, the jurisdiction of organization of such Account Party,
requesting the issuance of a Letter of Credit are authorized or required by law
to remain closed.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

- 10 - 

“Cash Equivalents” means at any time:

 

(a) time deposits, certificates of deposit or money market deposits, maturing
not more than two years after the date of determination, which are issued by a
financial institution which is rated at least AA- by S&P or Aa3 by Moody’s
Investors Service, Inc. (whether or not a Lender);

 

(b) investments in money market funds that invest solely in Cash Equivalents
described in clause (a) and are rated AAA by S&P.

 

“Change in Control” means the occurrence of any of the following events or
conditions: (a) any Person, including any syndicate or group deemed to be a
Person under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires beneficial ownership, directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of capital stock of XL Group entitling such Person to exercise 40% or
more of the total voting power of all shares of capital stock of XL Group that
is entitled to vote generally in elections of directors, other than an
acquisition by XL Group, any of its Subsidiaries or any employee benefit plans
of XL Group; or (b) XL Group merges or consolidates with or into any other
Person (other than a Subsidiary), another Person (other than a Subsidiary)
merges into XL Group or XL Group conveys, sells, transfers or leases all or
substantially all of its assets to another Person (other than a Subsidiary),
other than any transaction: (i) that does not result in a reclassification,
conversion, exchange or cancellation of the outstanding shares of capital stock
of XL Group (other than the cancellation of any outstanding shares of capital
stock of XL Group held by the Person with whom it merges or consolidates) or
(ii) which is effected solely to change the jurisdiction of incorporation of XL
Group and results in a reclassification, conversion or exchange of outstanding
shares of capital stock of XL Group solely into shares of capital stock of the
surviving entity; or (c) a majority of the members of XL Group’s board of
directors are persons who are then serving on the board of directors without
having been elected by the board of directors or having been nominated for
election by its shareholders.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Co-Syndication Agent” means each of the Co-Syndication Agents identified on the
cover page of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Pledge Agreement.

 

“Collateral Account Control Agreement” means the Collateral Account Control
Agreement, among each Account Party, The Bank of New York Mellon, in its
capacities as

 

- 11 - 

Custodian and as Collateral Agent, and the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Collateral Agent” means The Bank of New York Mellon, in its capacity as
collateral agent for the Secured Parties hereunder, together with any of its
successors.

 

“Commitment” means, with respect to any Lender, the commitment of such Lender to
issue Syndicated Letters of Credit and Non-Syndicated Letters of Credit and
acquire participations in Participated Letters of Credit, as such commitment may
be (i) reduced from time to time pursuant to Section 2.07 and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Commitment is set
forth on Schedule I or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable. The initial aggregate
amount of the Lenders’ Commitments is $1,000,000,000.

 

“Commitment Termination Date” means November 22, 2018.

 

“Confirming Lender” means, with respect to any Lender, any other Person which is
listed on the NAIC Approved Bank List that has agreed, by delivery of an
agreement between such Lender and such other Person in substantially the form of
Exhibit C or any other form satisfactory to the Administrative Agent, to honor
the obligations of such Lender in respect of a draft complying with the terms of
a Syndicated Letter of Credit or a Non-Syndicated Letter of Credit, as the case
may be, as if, and to the extent, such other Person were the “issuing lender”
(in place of such Lender) named in such Syndicated Letter of Credit or
Non-Syndicated Letter of Credit, as the case may be.

 

“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of XL Group and its Subsidiaries, provided that the calculation of such
consolidated stockholders’ equity shall exclude (a) the effect thereon of any
adjustments required under Statement of Financial Accounting Standards No. 115
(“Accounting for Certain Investments in Debt and Equity Securities”) and (b) any
Exempt Indebtedness (and the assets relating thereto) in the event such Exempt
Indebtedness is consolidated on the consolidated balance sheet of XL Group and
its consolidated Subsidiaries in accordance with GAAP.

 

“Consolidated Total Assets” means, on any date, total assets of XL Group and its
Subsidiaries on a consolidated basis determined in accordance with GAAP as of
the last day of the fiscal quarter immediately preceding the date of
determination.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

 

“Custodian” has the meaning assigned to such term in the Pledge Agreement.

 

- 12 - 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
participations in Letters of Credit or (ii) pay over to any Obligor any other
amount required to be paid by it hereunder, in either case, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in writing) has not been satisfied, (b) has notified
any Obligor in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund participations in then outstanding Letters
of Credit, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such receipt of such certification in form and
substance reasonably satisfactory to the Administrative Agent, or (d) has become
the subject of a Bankruptcy Event.

 

“Documentation Agent” means each of the Documentation Agents identified on the
cover page of this Agreement.

 

“Dollar Equivalent” means, as used in each Alternative Currency Letter of Credit
Report and in respect of any Alternative Currency Letter of Credit, the amount
of Dollars obtained by converting the Alternative Currency LC Exposure with
respect to such Alternative Currency Letter of Credit, on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 10.02).

 

“Eligible Assets” means (x) prior to the Trigger Date, the Initial Eligible
Assets and (y) on and after the Trigger Date, the Post-Trigger Eligible Assets.

 

“Environmental Laws” means any Law, whether now existing or subsequently enacted
or amended, relating to pollution or protection of the environment, including
natural resources, including any relating to: (a) exposure of Persons, including
but not limited to employees, to Hazardous Materials, (b) protection of the
public health or welfare from the effects of products, by-products, wastes,
emissions, discharges or releases of Hazardous Materials or (c) regulation of
the manufacture, use or introduction into commerce of Hazardous Materials,

 

- 13 - 

including their manufacture, formulation, packaging, labeling, distribution,
transportation, handling, storage or disposal.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of an Account Party or any Subsidiary resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with any Account Party within the meaning of Section
4001(a)(14) of ERISA; (b) any corporation which is a member of a controlled
group of corporations within the meaning of Section 414(b) of the Code of which
any Account Party is a member; (c) any trade or business (whether or not
incorporated) which is a member of a group of trades or businesses under common
control within the meaning of Section 414(c) of the Code of which any Account
Party is a member; and (d) with respect to any Account Party, any member of an
affiliated service group within the meaning of Section 414(m) or (o) of the Code
of which that Account Party, any corporation described in clause (b) above or
any trade or business described in clause (c) above is a member.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any
Account Party or ERISA Affiliate to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived in accordance with Section 412(c) of the Code or Section 302(c) of ERISA;
(c) the filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by any Account Party or any of such Account Party’s
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Account Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Account Party or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; (g) the receipt by any Account Party

 

- 14 - 

or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from any Account Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the imposition of a Lien pursuant to Section 430(k) of
the Code or pursuant to Section 303(k) or 4068 of ERISA with respect to any
Plan; (i) the withdrawal by any Account Party or any of their respective ERISA
Affiliates from any Plan with two or more contributing sponsors or the
termination of any such Plan resulting in liability to any Account Party or any
of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA; or (j)
the imposition of liability on any Account Party or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Funding Guarantor” has the meaning assigned to such term in Section
3.07.

 

“Excess Payment” has the meaning assigned to such term in Section 3.07.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, or under any Credit Document, (a) income or franchise
Taxes imposed on (or measured by) its net income, net profits or overall gross
receipts (including, without limitation, branch profits or similar taxes) by the
United States of America, or by any jurisdiction under the laws of which such
recipient is organized or resident, in which such recipient’s principal office
is located or with which such recipient has any other connection (other than a
connection that arises solely by reason of an Account Party having executed,
delivered or performed its obligations or a Lender or the Administrative Agent
having received a payment under this Agreement or any Credit Document), (b) any
withholding Tax imposed pursuant to a law in effect at the time such recipient
first becomes a party to this Agreement or designates a new lending office
(other than pursuant to an assignment request by an Account Party under Section
2.13(b)), or at the time such recipient acquires an additional interest, but
only with respect to Taxes attributable to such additional interest, except, in
each case, to the extent that such recipient (or such recipient’s assignor, if
any) was entitled at the time of the designation of a new lending office (or
assignment) to receive additional amounts from the Account Parties with respect
to such Tax under Section 2.11(a) or 2.11(c), (c) any Tax that is attributable
to a recipient’s failure to comply with Section 2.11(f), and (d) any U.S.
federal withholding Tax imposed pursuant to FATCA.

 

“Exempt Indebtedness” means any Indebtedness of any Person (other than XL Group
or any of its Affiliates) that is consolidated on the balance sheet of XL Group
and its consolidated Subsidiaries in accordance with GAAP (whether or not
required to be so consolidated); provided that (a) at the time of the incurrence
of such Indebtedness by such Person, the cash flows from the assets of such
Person shall reasonably be expected by such Person to liquidate such
Indebtedness and all other liabilities (contingent or otherwise) of such Person
and (b) no portion of such Indebtedness of such Person shall be Guaranteed
(other than guarantees of the type referred to in clause (a) or (b) of the
definition of Indebtedness) by, or shall be secured by a Lien on any assets
owned by, XL Group or any of its Subsidiaries and

 

- 15 - 

neither such Person nor any of the holders of such Indebtedness shall have any
direct or indirect recourse to XL Group or any of its Subsidiaries (other than
in respect of liabilities and guarantees of the type referred to in clause (a)
or (b) of the definition of Indebtedness).

 

“Existing Secured Credit Agreements” means (i) the 3-year Credit Agreement dated
as of March 25, 2011 among XL Group, XL Group Ltd., XL America, XL Insurance
(Bermuda), XL Re, XL Re Europe (formerly XL Re Europe Limited), XL Insurance
(formerly XL Insurance Company Limited), XL Switzerland and XL Life, the lenders
party thereto, JPMCB as administrative agent and The Bank of New York Mellon, as
collateral agent, as amended, restated, supplemented or otherwise modified prior
to the date hereof, and (ii) the 4-year Credit Agreement dated as of December 9,
2011, among XL Group, XLIT, XL America, XL Insurance (Bermuda), XL Re, XL Re
Europe (formerly XL Re Europe Limited), XL Insurance (formerly XL Insurance
Company Limited), XL Switzerland and XL Life, the lenders party thereto, JPMCB
as administrative agent and The Bank of New York Mellon, as collateral agent, as
amended, restated, supplemented or otherwise modified prior to the date hereof.

 

“Existing Unsecured Credit Agreement” means the 4-year Credit Agreement dated as
of December 9, 2011 among XL Group, XLIT, XL America, XL Insurance (Bermuda), XL
Re, XL Re Europe (formerly XL Re Europe Limited), XL Insurance (formerly XL
Insurance Company Limited), XL Switzerland and XL Life, the lenders party
thereto and JPMCB, as administrative agent, as amended, restated, supplemented
or otherwise modified prior to the date hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amended or successor provisions thereto, to the extent
substantially comparable thereto), and any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) thereof (or any amended or successor version described above) and,
for the avoidance of doubt, any intergovernmental agreements in respect thereof
(and any legislation, regulations or other official guidance adopted by a
governmental authority pursuant to, or in respect of, such intergovernmental
agreements).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, with respect to any Obligor, a principal financial
officer of such Obligor.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

- 16 - 

“GIC” means a guaranteed investment contract or funding agreement or other
similar agreement issued by an Account Party or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation (including the European Union), or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Granting Lender” has the meaning assigned to such term in Section 10.04.

 

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor for the purpose of assuring the holder of such Indebtedness,
(ii) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including keepwell agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guarantee hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount of the
Indebtedness in respect of which such Guarantee is made. The terms “Guarantee”
and “Guaranteed” used as a verb shall have a correlative meaning.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

 

“Guarantors” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
or liability for or on account of money borrowed by, or for or on account of
deposits with or advances to (but not including accrued pension costs, deferred
income taxes or accounts payable of) such Person; (ii) all obligations
(including contingent liabilities) of such Person evidenced by

 

- 17 - 

bonds, debentures, notes, banker’s acceptances or similar instruments; (iii) all
indebtedness or liability for or on account of property or services purchased or
acquired by such Person; (iv) any indebtedness or liability secured by a Lien on
property owned by such Person (whether or not assumed) and Capital Lease
Obligations of such Person (without regard to any limitation of the rights and
remedies of the holder of such Lien or the lessor under such capital lease to
repossession or sale of such property); (v) the maximum available amount of all
standby letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); and (vi)
all Guarantees of such Person; provided that the following shall be excluded
from Indebtedness of XL Group and any of its Subsidiaries for purposes of this
Agreement: (a) all payment liabilities of any such Person under insurance and
reinsurance policies from time to time issued by such Person, including
guarantees of any such payment liabilities; (b) all other liabilities (or
guarantees thereof) arising in the ordinary course of any such Person’s business
as an insurance or reinsurance company (including GICs and Stable Value
Instruments and any Specified Transaction Agreement relating thereto), or as a
corporate member of The Council of Lloyd’s, or as a provider of financial or
investment services or contracts (including GICs and Stable Value Instruments
and any Specified Transaction Agreement relating thereto); and (c) any Exempt
Indebtedness.

 

“Indemnified Taxes” means (a) Taxes imposed on the Administrative Agent or any
Lender on or with respect to any payment hereunder or under any Credit Document,
other than Excluded Taxes and (b) Other Taxes.

 

“Initial Eligible Assets” has the meaning assigned to such term in the
definition of the term Advance Rate.

 

“Insurance Subsidiary” means any Subsidiary (other than XL Life Insurance and
Annuity Company) which is subject to the regulation of, and is required to file
statutory financial statements with, any governmental body, agency or official
in any State or territory of the United States or the District of Columbia which
regulates insurance companies or the doing of an insurance business therein.

 

“ISDA” has the meaning assigned to such term in Section 7.03(e).

 

“Issuing Lender” means (a) with respect to any Participated Letter of Credit,
JPMCB, in its capacity as the issuer of such Participated Letter of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(j),
(b) with respect to any Syndicated Letter of Credit, each Lender, in its
capacity as the issuer of such Syndicated Letter of Credit and (c) with respect
to any Non-Syndicated Letter of Credit, the Lender named therein as the issuer
thereof.

 

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Deutsche Bank
Securities Inc. and RBS Securities Inc., each in its capacity as a Joint Lead
Arranger under this Agreement.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

- 18 - 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

 

“LC Disbursement” means (a) with respect to any Participated Letter of Credit or
Non-Syndicated Letter of Credit, a payment made by the Issuing Lender thereof
pursuant thereto and (b) with respect to any Syndicated Letter of Credit or
Alternative Currency Letter of Credit, a payment made by a Lender pursuant
thereto.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Account Parties at such time. The LC Exposure of any
Lender at any time shall be the sum of (i) its Applicable Percentage of the
total LC Exposure (excluding any Alternative Currency LC Exposure) plus (ii) the
Alternative Currency LC Exposure (if any) of such Lender at such time.

 

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or an
agreement pursuant to the terms of Section 2.07(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption (it
being understood and agreed that each Lender may, at its option, issue any
Letter of Credit to any Account Party by causing any foreign or domestic branch
or Affiliate of such Lender to issue such Letter of Credit; provided that any
exercise of such option shall not affect the obligations of such Account Party
in respect of such Letter of Credit in accordance with the terms hereunder).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.

 

“Letters of Credit” means each of the Syndicated Letters of Credit, the
Non-Syndicated Letters of Credit, the Participated Letters of Credit and the
Alternative Currency Letters of Credit.

 

“LIBO Rate” means the rate appearing on Reuters Page LIBOR01 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, as the rate for the offering of Dollar deposits with a
maturity equal to one month. In the event that such rate is not available at
such time for any reason, then the LIBO Rate shall be the rate at which Dollar
deposits of $5,000,000 and for a maturity equal to one month are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time.

 

- 19 - 

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
lien, security interest, charge or other encumbrance or security arrangement of
any nature whatsoever, including but not limited to any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.

 

“Life Operations” has the meaning assigned to such term in Section 7.02(e).

 

“Local GAAP” means generally accepted accounting principles in the jurisdiction
of any Account Party.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
business, financial condition or operations of an Account Party and its
Subsidiaries taken as a whole; or (b) the ability of an Account Party to perform
any of its payment or other material obligations under this Agreement.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“NAIC” means the National Association of Insurance Commissioners.

 

“NAIC Approved Bank” means (a) any Person that is a bank listed on the most
current “Bank List” of banks approved by NAIC (the “NAIC Approved Bank List”) or
(b) any Lender as to which its Confirming Lender is a bank listed on the NAIC
Approved Bank List.

 

“NAIC Approved Bank List” has the meaning assigned to such term in the
definition of “NAIC Approved Bank” in this Section.

 

“Non-Syndicated Letters of Credit” means letters of credit issued under Section
2.04.

 

“Non-U.S. Benefit Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
any Account Party or any of their Subsidiaries, with respect to which such
Account Party or such Subsidiary has an obligation to contribute, for the
benefit of employees of such Account Party or such Subsidiary, which plan, fund
or other similar program provides, or results in, the type of benefits described
in Section 3(1) or 3(2) of ERISA, and which plan is not subject to ERISA or the
Code.

 

“Obligors” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

- 20 - 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property Taxes, arising from any payment made
hereunder or from the execution, delivery or enforcement of, or from the receipt
or perfection of a security interest under, this Agreement or any other Credit
Document, including any interest, additions to tax or penalties applicable
thereto.

 

“Participant” has the meaning assigned to such term in Section 10.04.

 

“Participant Register” has the meaning assigned to such term in Section
10.04(c)(iii).

 

“Participated Letters of Credit” means letters of credit issued under Section
2.05.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Account Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or
which is or was sponsored, maintained or contributed to by, or required to be
contributed to by, any Account Party or any of their respective ERISA Affiliates
or with respect to which has any Account Party or any of their respective ERISA
Affiliates has any actual or contingent liability.

 

“Pledge Agreement” means the Pledge Agreement, dated as of November 22, 2013,
among each Account Party, the Collateral Agent and the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Post-Trigger Eligible Assets” has the meaning assigned to such term in the
definition of the term Advance Rate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to an Account Party, in whole or in
part.

 

“Pro Rata Share” has the meaning assigned to such term in Section 3.07.

 

“Quarterly Date” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

- 21 - 

“Rating Agency” means (a) Standard & Poor’s Financial Services LLC, or any
successor thereto, (b) Moody’s Investors Service, Inc. and (c) Fitch, Inc.

 

“Register” has the meaning assigned to such term in Section 10.04.

 

“Reimbursement Obligation” means the obligation hereunder of the Specified
Account Party to reimburse (i) with respect to any Participated Letter of Credit
or Non-Syndicated Letter of Credit, the Issuing Lender thereof and (ii) with
respect to any Syndicated Letter of Credit or Alternative Currency Letter of
Credit, the Lenders thereof, in each case, for amounts drawn under such Letter
of Credit.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the aggregate amount of the Commitments at such time; provided
that, if the Commitments have expired or been terminated, “Required Lenders”
means Lenders having more than 50% of the Aggregate LC Exposure at such time.

 

“Responsible Officer” with respect to any Person, shall mean the Chairman of the
Board, the Chief Executive Officer, the President, the Chief Financial Officer,
any Financial Officer, any Executive Vice President, Senior Vice President or
Vice President, the Treasurer or the Secretary of such Person.

 

“Revaluation Date” means each of the following: (i) each date of issuance,
renewal or amendment of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the Specified Account Party under any
Letter of Credit denominated in an Alternative Currency and (iv) such additional
dates as the Administrative Agent or the Issuing Lender shall determine or the
Required Lenders shall require; provided that not more than four requests in the
aggregate may be made in any calendar year pursuant to this clause (iv).

 

“Sanctioned Country” means at any time, a country or territory which is the
subject or target of any Sanctions that broadly restrict dealings with that
country or territory (currently Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person directly or indirectly fifty percent or
more owned by, otherwise controlled by, or acting for the benefit or on behalf
of, a Person described in (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those

 

- 22 - 

administered by OFAC or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

 

“SAP” means, as to each Account Party and each Subsidiary that offers insurance
products, the statutory accounting practices prescribed or permitted by the
relevant Governmental Authority for such Account Party’s or such Subsidiary’s
domicile for the preparation of its financial statements and other reports by
insurance corporations of the same type as such Account Party or such Subsidiary
in effect on the date such statements or reports are to be prepared, except if
otherwise notified by XL Group as provided in Section 1.03.

 

“SEC” means the Securities and Exchange Commission or any successor entity.

 

“Secured Parties” has the meaning assigned to such term in the Pledge Agreement.

 

“Security Documents” means the Pledge Agreement and the Collateral Account
Control Agreement.

 

“SFR” means the Statutory Financial Return of XL Life Ltd.

 

“Significant Subsidiary” means, at any time, each Subsidiary of XL Group that,
as of such time, meets the definition of a “significant subsidiary” under
Regulation S-X of the SEC.

 

“Specified Account Party” means the Account Party on behalf of which any
specific Letter of Credit was issued to support the obligations of such Account
Party.

 

“Specified Transaction Agreement” means any agreement, contract or documentation
with respect to the following types of transactions: cash pooling arrangements,
rate swap transaction, swap option, basis swap, asset swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
current swap transaction, cross-currency rate swap transaction, currency option,
credit protection transaction, credit swap, credit default swap, credit default
option, total return swap, credit spread transaction, repurchase transaction,
reverse repurchase transaction, buy/sell-back transaction, securities lending or
borrowing transaction, weather index transaction or forward purchase or sale of
a security, commodity or other financial instrument or interest, and
transactions on any commodity futures or other exchanges, markets and their
associated clearing houses (including any option with respect to any of these
transactions).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or with respect to any Letters of Credit, the Issuing Lender, to be its spot
rate for the purchase of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the Issuing
Lender may obtain such spot rate from another financial institution designated
by the Administrative Agent or the Issuing Lender if it does not have as of the
date of determination a spot buying rate for any such currency; and provided
further the Issuing Lender may use such

 

- 23 - 

spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.

 

“SPV” has the meaning assigned to such term in Section 10.04.

 

“Stable Value Instrument” means any insurance, derivative or similar financial
contract or instrument designed to mitigate the volatility of returns during a
given period on a specified portfolio of securities held by one party (the
“customer”) through the commitment of the other party (the “SVI provider”) to
provide the customer with a credited rate of return on the portfolio, typically
determined through an interest-crediting mechanism (and in exchange for which
the SVI provider typically receives a fee).

 

“Statutory Reserve Rate” means, for any day, a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Administrative Agent is
subject on such day with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation, partnership, limited liability company or other entity of which a
majority of the shares of outstanding capital stock or other ownership interests
normally entitled to vote for the election of directors or other managers of
such corporation, partnership or other entity (regardless of any contingency
which does or may suspend or dilute the voting rights of such capital stock) is
at such time owned directly or indirectly by the parent or one or more
subsidiaries of the parent. Unless otherwise specified, “Subsidiary” means a
Subsidiary of an Account Party.

 

“Successor Account Party” means any Person formed by or surviving any
consolidation or merger of an Account Party with any Subsidiary of XL Group
(other than an Account Party) provided (i) such Person is a corporation,
partnership, limited liability company or similar entity organized or existing
under the laws of the jurisdiction of organization of Bermuda, the Cayman
Islands, Ireland, Switzerland, the United States or the United Kingdom, (ii)
such Person expressly assumes all the obligations of such Account Party under
this Agreement pursuant to documentation reasonably acceptable to the
Administrative Agent, (iii) immediately after such transaction, no Default or
Event of Default exists, (iv) each Guarantor, unless it is the other party to
the transactions described above, shall have confirmed that its Guarantee shall
apply to such Person’s obligations under this Agreement; (v) such Person shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer and an opinion of counsel, each stating that such consolidation or
merger and the documentation referred to in clause (ii) above, if any, comply
with this Agreement and that such documentation (if any) has been duly
authorized, executed and delivered and is a legal, valid and binding agreement
enforceable against the Successor Account Party (the date of delivery of such
documents, the “Delivery Date”); and (vi) the Lenders, the Issuing Banks, and
the Administrative Agent shall

 

- 24 - 

have received all documentation and other information about such Person as shall
have been reasonably requested in writing by the Lenders, the Issuing Banks or
the Administrative Agent for purposes of complying with all necessary “know your
customer” or other similar checks under all applicable Laws, including
anti-money laundering rules and regulations and the USA Patriot Act, on or
before five (5) Business Days after the Delivery Date (it being understood that
no such Person shall constitute a “Successor Account Party” prior to the time
such documentation and other information shall have been received). A Successor
Account Party shall succeed to, and be substituted for such original Account
Party, as the case may be, under this Agreement.

 

“Supplemental Commitment Date” has the meaning assigned to such term in Section
2.07(c).

 

“Supplemental Lender” has the meaning assigned to such term in Section 2.07(c).

 

“Syndicated Letters of Credit” means letters of credit issued under Section
2.01.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Total Funded Debt” means, at any time, all Indebtedness of XL Group and its
Subsidiaries and any other Person which would at such time be classified in
whole or in part as a liability on the consolidated balance sheet of XL Group
and its consolidated Subsidiaries in accordance with GAAP (it being understood
for avoidance of doubt that any liability or obligation excluded from the
definition of Indebtedness shall not constitute Indebtedness for purposes of
this definition).

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Credit Documents to which any Account Party is
intended to be a party and the issuance of Letters of Credit.

 

“Trigger Date” means (i) January 1, 2015 or (ii) if later, the effective date of
final regulations of the Board of Governors of the Federal Reserve System
implementing with regard to U.S. bank holding companies the quantitative
requirements of the liquidity coverage ratio, as proposed by the Basel Committee
on Banking Supervision pursuant to Basel III.

 

“Unsecured Credit Agreement” means the 5-year Credit Agreement dated as of
November 22, 2013 among XL Group, XLIT, X.L. America, XL Insurance (Bermuda), XL
Re, XL Re Europe, XL Insurance, XL Switzerland and XL Life, the lenders party
thereto and JPMCB, as administrative agent, as amended, restated, supplemented
or otherwise modified from time to time, including any renewals, extensions or
replacements thereof that increase the principal amount thereof as of the
Effective Date; provided, however, that to the extent such principal amount
exceeds $1,500,000,000 at any time, such excess amount shall not be deemed to be
incurred under the Unsecured Credit Agreement for purposes of Section 7.07.

 

- 25 - 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Obligor and the Administrative Agent.

 

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument, statute, law, rule, regulation or other document herein
shall be construed as referring to such agreement, instrument, statute, law,
rule, regulation or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.03. Accounting Terms; GAAP, Local GAAP, SAP and SFR. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, Local GAAP, SAP or SFR, as
the context requires, each as in effect from time to time; provided that, if XL
Group notifies the Administrative Agent that the Account Parties request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP, Local GAAP, SAP or SFR, as the case may
be, or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Account Parties that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP, Local
GAAP, SAP or SFR, as the case may be, or in the application thereof, then such
provision shall be interpreted on the basis of GAAP, Local GAAP, SAP or SFR, as
the case may be, as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

SECTION 1.04. Exchange Rates; Currency Equivalents. (a) The Administrative Agent
or the Issuing Lender, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Letters
of Credit denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Obligors hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars)

 

- 26 - 



for purposes of the Credit Documents shall be such Dollar Equivalent amount as
so determined by the Administrative Agent or the Issuing Lender, as applicable.

 

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount, as determined by the
Administrative Agent or the Issuing Lender, as the case may be.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. Syndicated Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party, the Lenders agree at any time and from time to
time during the Availability Period to issue Syndicated Letters of Credit for
the account of such Account Party in an aggregate amount that will not result in
the Aggregate LC Exposure exceeding the Commitments (it being understood that
Syndicated Letters of Credit may be issued, or be outstanding, for the account
of more than one of the Account Parties at any time). Each Syndicated Letter of
Credit shall be in such form as is consistent with the requirements of the
applicable regulatory authorities as reasonably required by the Administrative
Agent (in consultation with XL Group) or as otherwise agreed to by the
Administrative Agent and XL Group; provided that, without the prior consent of
each Lender, no Syndicated Letter of Credit may be issued that would vary the
several and not joint nature of the obligations of the Lenders thereunder as
provided in the next succeeding sentence. Each Syndicated Letter of Credit shall
be issued by all of the Lenders, acting through the Administrative Agent, at the
time of issuance as a single multi-bank letter of credit, but the obligation of
each Lender thereunder shall be several and not joint, based upon its Applicable
Percentage of the aggregate undrawn amount of such Syndicated Letter of Credit.

 

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Syndicated Letter of Credit (or the amendment, renewal or extension of an
outstanding Syndicated Letter of Credit), an Account Party shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Administrative Agent) to the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Syndicated Letter of Credit, or
identifying the Syndicated Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension, as the
case may be (which shall be a Business Day), the date on which such Syndicated
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount of such Syndicated Letter of Credit, the name and address
of the beneficiary thereof and the terms and conditions of (and such other
information as shall be necessary to prepare, amend, renew or extend, as the
case may be) such Syndicated Letter of Credit. If any Syndicated Letter of
Credit shall provide for the automatic extension of the expiry date thereof
unless the Administrative Agent gives notice that such expiry date shall not be
extended, then the Administrative Agent will give such notice

 

- 27 - 

if requested to do so by the Required Lenders in a notice given to the
Administrative Agent not more than 60 days, but not less than 45 days, prior to
the current expiry date of such Syndicated Letter of Credit. If requested by the
Administrative Agent, such Account Party also shall submit a letter of credit
application on JPMCB’s standard form in connection with any request for a
Syndicated Letter of Credit. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by such Account Party
to, or entered into by such Account Party with, the Administrative Agent
relating to a Syndicated Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(c) Limitations on Amounts. A Syndicated Letter of Credit shall be issued,
amended, renewed or extended only if (and upon such issuance, amendment, renewal
or extension of each Syndicated Letter of Credit XL Group shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Aggregate LC Exposure of the Lenders shall not
exceed the aggregate amount of the Commitments and (ii) the LC Exposure
(excluding any Alternative Currency LC Exposure) of each Lender shall not exceed
the Commitment of such Lender.

 

(d) Expiry Date. Each Syndicated Letter of Credit shall expire at or prior to
the close of business on the date one year after the date of the issuance of
such Syndicated Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that in no event
shall any Syndicated Letter of Credit have an expiry date later than the first
anniversary of the Commitment Termination Date.

 

(e) Obligation of Lenders. The obligation of any Lender under any Syndicated
Letter of Credit shall be several and not joint and shall at any time be in an
amount equal to such Lender’s Applicable Percentage of the aggregate undrawn
amount of such Syndicated Letter of Credit, and each Syndicated Letter of Credit
shall expressly so provide.

 

(f) Adjustment of Applicable Percentages. Upon (i) each increase of the
Commitments pursuant to Section 2.07(c) or (ii) the assignment by a Lender of
all or a portion of its Commitment and its interests in the Syndicated Letters
of Credit pursuant to an Assignment and Assumption, the Administrative Agent
shall promptly notify each beneficiary under an outstanding Syndicated Letter of
Credit of the Lenders that are parties to such Syndicated Letter of Credit and
their respective Applicable Percentages as of the effective date of, and after
giving effect to, such increase or assignment, as the case may be.

 

(g) Continuation of Existing Syndicated Letters of Credit. Subject to the terms
and conditions hereof, each Syndicated Letter of Credit under (and as defined
in) any Existing Secured Credit Agreement which is outstanding on the Effective
Date and listed on Schedule VI as a “Syndicated Letter of Credit” shall
automatically be deemed continued hereunder by all of the Lenders having
Commitments on the Effective Date. The obligation of each such Lender in respect
of each such continued Syndicated Letter of Credit shall be several and not
joint, based upon its Applicable Percentage and the aggregate undrawn amount
thereof, and each such Syndicated Letter of Credit shall be deemed a Syndicated
Letter of Credit for all purposes of this Agreement as of the Effective Date.
The Administrative Agent shall, on the Effective Date or as promptly as
practicable thereafter, notify the beneficiary of each such

 

- 28 - 

Syndicated Letter of Credit that is being continued hereunder as to the names of
the Lenders that, as of the Effective Date, will be issuing lenders under, and
party to, such Syndicated Letter of Credit and the Lenders’ respective
Applicable Percentages thereunder as of the Effective Date.

 

SECTION 2.02. Issuance and Administration. Each Syndicated Letter of Credit
shall be executed and delivered by the Administrative Agent in the name and on
behalf of, and as attorney-in-fact for, each Lender party to such Syndicated
Letter of Credit, and the Administrative Agent shall act under each Syndicated
Letter of Credit, and each Syndicated Letter of Credit shall expressly provide
that the Administrative Agent shall act, as the agent of each Lender to (a)
receive drafts, other demands for payment and other documents presented by the
beneficiary under such Syndicated Letter of Credit, (b) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Syndicated Letter of Credit and (c) notify such Lender and the Account
Parties that a valid drawing has been made and the date that the related LC
Disbursement is to be made; provided that the Administrative Agent shall have no
obligation or liability for any LC Disbursement under such Syndicated Letter of
Credit, and each Syndicated Letter of Credit shall expressly so provide. Each
Lender hereby irrevocably appoints and designates the Administrative Agent as
its attorney-in-fact, acting through any duly authorized officer of JPMCB, to
execute and deliver in the name and on behalf of such Lender each Syndicated
Letter of Credit to be issued by such Lender hereunder. Promptly upon the
request of the Administrative Agent, each Lender will furnish to the
Administrative Agent such powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender to execute and deliver such Syndicated Letter
of Credit. Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent has no responsibility hereunder with respect to the
issuance, renewal, extension, amendment or other administration of any
Alternative Currency Letter of Credit, except as expressly set forth in Section
2.06.

 

SECTION 2.03. Reimbursement of LC Disbursements, Etc.

 

(a) Reimbursement. If any Lender shall make any LC Disbursement in respect of
any Syndicated Letter of Credit or Alternative Currency Letter of Credit, the
Specified Account Party with respect thereto agrees to reimburse such Lender in
respect of such LC Disbursement under (x) a Syndicated Letter of Credit by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than noon, New York City time, on (i) the Business Day that the Account
Parties receive notice of such LC Disbursement, if such notice is received prior
to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that the Account Parties receive such notice, if such notice
is not received prior to such time and (y) an Alternative Currency Letter of
Credit, by paying such Lender on the date, in the currency and amount thereof,
together with interest thereon (if any), and in the manner (including the place
of payment) as such Lender and such Specified Account Party shall have
separately agreed pursuant to Section 2.06.

 

(b) Obligations Absolute. The several obligations of the Specified Account Party
with respect to any Letter of Credit to reimburse LC Disbursements in respect
thereof as provided in paragraph (a) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all

 

- 29 - 

circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Syndicated Letter of Credit or any term or provision
therein, (ii) any draft or other document presented under a Syndicated Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment under
a Syndicated Letter of Credit against presentation of a draft or other document
that does not comply strictly with the terms of such Syndicated Letter of Credit
(provided that such Specified Account Party shall not be obligated to reimburse
such LC Disbursements unless payment is made against presentation of a draft or
other document that at least substantially complies with the terms of such
Syndicated Letter of Credit), (iv) the occurrence of any Default or (v) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the obligations of such Specified Account Party
hereunder.

 

Neither the Administrative Agent, nor any Lender nor any of their respective
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Syndicated Letter of Credit or
any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Syndicated Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond their control; provided that the foregoing shall not be construed to
excuse the Administrative Agent or a Lender from liability to the Account
Parties to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Account Parties to
the extent permitted by applicable law) suffered by the Account Parties that are
caused by the gross negligence or willful misconduct of the Administrative Agent
or a Lender. The parties hereto expressly agree that:

 

(i) the Administrative Agent may accept documents that appear on their face to
be in substantial compliance with the terms of a Syndicated Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Syndicated Letter of Credit;

 

(ii) the Administrative Agent shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Syndicated Letter of Credit; and

 

(iii) this sentence shall establish the standard of care to be exercised by the
Administrative Agent when determining whether drafts and other documents
presented under a Syndicated Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(c) Disbursement Procedures. The Administrative Agent shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under any Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination (i) notify each of
the Lenders and the Specified Account Party

 

- 30 - 

with respect to such Letter of Credit by telephone (confirmed by telecopy or
email) of such demand for payment and (ii) deliver to each Lender a copy of each
document purporting to represent a demand for payment under such Syndicated
Letter of Credit. With respect to any drawing properly made under a Syndicated
Letter of Credit, each Lender will make an LC Disbursement in respect of such
Syndicated Letter of Credit in accordance with its liability under such
Syndicated Letter of Credit and this Agreement, such LC Disbursement to be made
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make any
such LC Disbursement available to the beneficiary of such Syndicated Letter of
Credit by promptly crediting the amounts so received, in like funds, to the
account identified by such beneficiary in connection with such demand for
payment. Promptly following any LC Disbursement by any Lender in respect of any
Syndicated Letter of Credit, the Administrative Agent will notify the Account
Parties of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve such Specified Account Party of its
obligation to reimburse the Lenders with respect to any such LC Disbursement.

 

(d) Interim Interest. If any LC Disbursement with respect to a Syndicated Letter
of Credit is made, then, unless such LC Disbursement is reimbursed in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, subject to Section 2.09(a), for each day from and including the date
such LC Disbursement is made to but excluding the date that such LC Disbursement
is reimbursed, at the rate per annum equal to 1% plus the Alternate Base Rate.

 

SECTION 2.04. Non-Syndicated Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party the Lenders agree at any time and from time to time
during the Availability Period to issue Non-Syndicated Letters of Credit for the
account of such Account Party in an aggregate amount that will not result in the
Aggregate LC Exposure exceeding the Commitments (it being understood that
Non-Syndicated Letters of Credit may be issued, or be outstanding, for the
account of more than one of the Account Parties at any time). Each
Non-Syndicated Letter of Credit shall be in such form as is consistent with the
requirements of the applicable regulatory authorities in the jurisdiction of
issue as reasonably determined by the Administrative Agent or as otherwise
agreed to by the Administrative Agent and XL Group. Each Non-Syndicated Letter
of Credit shall be issued by the respective Issuing Lender thereof, through the
Administrative Agent as provided in Section 2.04(c), in the amount of such
Issuing Lender’s Applicable Percentage of the aggregate amount of Non-Syndicated
Letters of Credit being requested by such Account Party at such time, and
(notwithstanding anything herein or in any other Letter of Credit Document to
the contrary) such Non-Syndicated Letter of Credit shall be the sole
responsibility of such Issuing Lender (and of no other Person, including any
other Lender or the Administrative Agent). Notwithstanding anything to the
contrary in this Agreement, no Non-Syndicated Letter of Credit may be requested
hereunder for any jurisdiction unless XL Group provides evidence reasonably
satisfactory to the Administrative Agent that Syndicated Letters of Credit do
not comply with the insurance laws of such jurisdiction.

 

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of Non-Syndicated Letters of Credit (or the amendment, renewal or extension of

 

- 31 - 

outstanding Non-Syndicated Letters of Credit), an Account Party shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Administrative Agent) to the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of
Non-Syndicated Letters of Credit, or identifying the Non-Syndicated Letters of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension, as the case may be (which shall be a Business
Day), the date on which such Non-Syndicated Letters of Credit are to expire
(which shall comply with paragraph (e) of this Section), the aggregate amount of
all Non-Syndicated Letters of Credit to be issued in connection with such
request, the name and address of the beneficiary thereof and the terms and
conditions of (and such other information as shall be necessary to prepare,
amend, renew or extend, as the case may be) such Non-Syndicated Letters of
Credit. If Non-Syndicated Letters of Credit issued in connection with the same
request shall provide for the automatic extension of the expiry date thereof
unless the Issuing Lender thereof or the Administrative Agent gives notice that
such expiry date shall not be extended, then the Administrative Agent (acting on
behalf of the relevant Issuing Lenders) will give such notice for all such
Non-Syndicated Letters of Credit if requested to do so by the Required Lenders
in a notice given to the Administrative Agent not more than 60 days, but not
less than 45 days, prior to the current expiry date of such Non-Syndicated
Letter of Credit. If requested by the Administrative Agent, such Account Party
also shall submit a letter of credit application on JPMCB’s standard form in
connection with any request for a Non-Syndicated Letter of Credit. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by such Account Party to, or entered into by such Account
Party with, the Administrative Agent (acting on behalf of the relevant Issuing
Lenders) relating to a Non-Syndicated Letter of Credit, the terms and conditions
of this Agreement shall control.

 

(c) Issuance and Administration. Each Non-Syndicated Letter of Credit shall be
executed and delivered by the Administrative Agent (which term, for purposes of
this Section 2.04 and any other provisions of this Agreement, including Article
IX and Section 10.03, relating to Non-Syndicated Letters of Credit, shall be
deemed to refer to, unless the context otherwise requires, JPMCB acting in its
capacity as the Administrative Agent or in its individual capacity, in either
case as attorney-in-fact for the respective Issuing Lender), acting through any
duly authorized officer of JPMCB, in the name and on behalf of, and as
attorney-in-fact for, the Issuing Lender party to such Non-Syndicated Letter of
Credit. With respect to each Non-Syndicated Letter of Credit, the Administrative
Agent shall act in the name and on behalf of, and as attorney-in-fact for, the
Lender issuing such Non-Syndicated Letter of Credit and in that capacity shall,
and each Lender hereby irrevocably appoints and designates the Administrative
Agent, acting through any duly authorized officer of JPMCB, to so act in the
name and on behalf of, and as attorney-in-fact for, each Lender with respect to
each Non-Syndicated Letter of Credit to be issued by such Lender hereunder and,
without limiting any other provision of this Agreement, to, (i) execute and
deliver in the name and on behalf of such Lender each Non-Syndicated Letter of
Credit to be issued by such Lender hereunder, (ii) receive drafts, other demands
for payment and/or other documents presented by the beneficiary thereunder,
(iii) determine whether such drafts, demands and/or documents are in compliance
with the terms and conditions thereof, (iv) notify the beneficiary of any such
Non-Syndicated Letter of Credit of the expiration or non-renewal thereof in
accordance with the terms thereof, (v) advise such beneficiary of any change in
the office for presentation of drafts under any such Non-Syndicated

 

- 32 - 

Letter of Credit, (vi) enter into with the Specified Account Party any such
letter of credit application or similar agreement with respect to any such
Non-Syndicated Letter of Credit as the Administrative Agent shall require, (vii)
remit to the beneficiary of any such Non-Syndicated Letter of Credit any payment
made by such Lender and received by the Administrative Agent in connection with
a drawing thereunder, (viii) perform any and all other acts which in the sole
opinion of the Administrative Agent may be necessary or incidental to the
performance of the powers herein granted with respect to such Non-Syndicated
Letter of Credit, (ix) notify such Lender and the Specified Account Party that a
valid drawing has been made and the date that the related LC Disbursement is to
be made; provided that the Administrative Agent shall have no obligation or
liability for any LC Disbursement under such Non-Syndicated Letter of Credit and
(x) delegate to any agent of JPMCB and such agent’s Related Parties, or any of
them, the performance of any of such powers. Each Lender hereby ratifies and
confirms (and undertakes to ratify and confirm from time to time upon the
request of the Administrative Agent) whatsoever the Administrative Agent (or any
Related Party thereof) shall do or purport to do by virtue of the power herein
granted. Promptly upon the request of the Administrative Agent, each Lender will
furnish to the Administrative Agent such powers of attorney or other evidence as
any beneficiary of any Non-Syndicated Letter of Credit may reasonably request in
order to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender with respect to such Non-Syndicated Letter of
Credit (together with such evidence of the due authorization, execution,
delivery and validity of such power of attorney as the Administrative Agent may
reasonably request). Without limiting any provision of Article IX, the
Administrative Agent may perform any and all of its duties and exercise any and
all of its rights and powers under this Section through its Related Parties.

 

(d) Limitations on Amounts. Non-Syndicated Letters of Credit shall be issued,
amended, renewed or extended only if (and upon such issuance, amendment, renewal
or extension of each Non-Syndicated Letter of Credit XL Group shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Aggregate LC Exposure of the Lenders shall not
exceed the aggregate amount of the Commitments and (ii) the LC Exposure
(excluding any Alternative Currency LC Exposure) of each Lender shall not exceed
the Commitment of such Lender.

 

(e) Expiry Date. Each Non-Syndicated Letter of Credit shall expire at or prior
to the close of business on the date one year after the date of the issuance of
such Non-Syndicated Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that in
no event shall any Non-Syndicated Letter of Credit have an expiry date later
than the first anniversary of the Commitment Termination Date.

 

(f) Participations. By the issuance of a Non-Syndicated Letter of Credit (or an
amendment to a Non-Syndicated Letter of Credit increasing the amount thereof) by
the respective Issuing Lender, and without any further action on the part of
such Issuing Lender or the Lenders, such Issuing Lender hereby grants to each
Lender (other than the Issuing Lender itself), and each such Lender hereby
acquires from such Issuing Lender, a participation in such Non-Syndicated Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Non-Syndicated Letter of Credit. The obligation
of each Lender under a Non-Syndicated Letter of Credit shall be several and not
joint. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph

 

- 33 - 

in respect of Non-Syndicated Letter of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Non-Syndicated Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Commitments. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for account of
the respective Issuing Lender, such Lender’s Applicable Percentage of each LC
Disbursement made by an Issuing Lender in respect of any Non-Syndicated Letter
of Credit promptly upon the request of the Administrative Agent at any time from
the time such LC Disbursement is made until such LC Disbursement is reimbursed
by the Specified Account Party or at any time after any reimbursement payment is
required to be refunded to the Specified Account Party for any reason. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly following receipt by the Administrative Agent of any
payment from the Specified Account Party pursuant to the next following
paragraph, the Administrative Agent shall distribute such payment to the
respective Issuing Lender or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse an Issuing Lender for any LC
Disbursement shall not relieve the Specified Account Party of its obligation to
reimburse such LC Disbursement.

 

(g) Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of any Non-Syndicated Letter of Credit, the Specified Account Party with
respect thereto agrees to reimburse such Issuing Lender in respect of such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than noon, New York City time, on (i) the Business Day
that the Account Parties receive notice of such LC Disbursement, if such notice
is received prior to 10:00 a.m., New York City time, or (ii) the Business Day
immediately following the day that the Account Parties receive such notice, if
such notice is not received prior to such time.

 

If the Specified Account Party fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Specified Account Party in respect thereof and
such Lender’s Applicable Percentage thereof.

 

(h) Obligations Absolute. The several obligations of the Specified Account Party
with respect to any Letter of Credit to reimburse LC Disbursements in respect of
any Non-Syndicated Letter of Credit as provided in paragraph (g) of this Section
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Non-Syndicated Letter of Credit, or any term or provision
therein, (ii) any draft or other document presented under a Non-Syndicated
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Lender under a Non-Syndicated Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Non-Syndicated Letter of Credit (provided that such Specified
Account Party shall not be obligated to reimburse such LC Disbursements unless
payment is made against presentation of a draft or other document that at least
substantially complies with the terms of

 

- 34 - 

such Non-Syndicated Letter of Credit), (iv) the occurrence of any Default or (v)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the obligations of such Specified Account Party
hereunder.

 

Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the payment or failure to make any payment under
a Non-Syndicated Letter of Credit (irrespective of any of the circumstances
referred to in the preceding sentence) as a result of determining whether drafts
or other documents presented under a Non-Syndicated Letter of Credit comply with
the terms thereof, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Non-Syndicated Letter of Credit (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of an Issuing Lender;
provided that the foregoing shall not be construed to excuse the Administrative
Agent or a Lender from liability to the Account Parties to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Account Parties to the extent permitted by applicable
law) suffered by the Account Parties that are caused by the gross negligence or
willful misconduct of the Administrative Agent or a Lender when determining
whether drafts and other documents presented under a Non Syndicated Letter of
Credit comply with the terms hereof. The parties hereto expressly agree that:

 

(i) the Administrative Agent may accept documents that appear on their face to
be in substantial compliance with the terms of a Non-Syndicated Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Non-Syndicated Letter of Credit;

 

(ii) the Administrative Agent shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Non-Syndicated Letter of Credit;
and

 

(iii) this sentence shall establish the standard of care to be exercised by the
Administrative Agent when determining whether drafts and other documents
presented under a Non-Syndicated Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable law,
any standard of care inconsistent with the foregoing).

 

(i) Disbursement Procedures. The Administrative Agent shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under any Non-Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination (i) notify each of
the Lenders and the Specified Account Party with respect to such Letter of
Credit by telephone (confirmed by telecopy or email) of such demand for payment
and (ii) deliver to each Lender (including the Issuing Lender) a copy of each
document purporting to represent a demand for payment under such Non-Syndicated
Letter

 

- 35 - 

of Credit. With respect to any drawing properly made under a Non-Syndicated
Letter of Credit, the Issuing Lender thereof will make an LC Disbursement in
respect of such Non-Syndicated Letter of Credit in accordance with its liability
under such Non-Syndicated Letter of Credit and this Agreement, such LC
Disbursement to be made to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make any such LC Disbursement available to the beneficiary of such
Non-Syndicated Letter of Credit by promptly crediting the amounts so received,
in like funds, to the account identified by such beneficiary in connection with
such demand for payment. Promptly following any LC Disbursement by any Issuing
Lender in respect of any Non-Syndicated Letter of Credit, the Administrative
Agent will notify the Account Parties of such LC Disbursement; provided that any
failure to give or delay in giving such notice shall not relieve the Specified
Account Party of its obligation to reimburse such Issuing Lender with respect to
any such LC Disbursement.

 

(j) Interim Interest. If any LC Disbursement with respect to a Non-Syndicated
Letter of Credit is made, then, unless such LC Disbursement is reimbursed in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, subject to Section 2.09(a), for each day from and including the
date such LC Disbursement is made to but excluding the date that such LC
Disbursement is reimbursed, at the rate per annum equal to 1% plus the Alternate
Base Rate.

 

(k) Adjustments to Non-Syndicated Letters of Credit. Upon each increase of the
Commitments pursuant to Section 2.07(c), (i) each Non-Syndicated Letter of
Credit then outstanding hereunder shall, as of the effective date of such
increase, be amended by the respective Issuing Lenders thereof (through the
Administrative Agent) to reflect the Lenders having Commitments after giving
effect to such increase and having, with respect to each such Non-Syndicated
Letter of Credit issued by an existing Lender, a face amount based upon such
Lender’s Applicable Percentage of such Commitments and/or (ii) as applicable,
new Non-Syndicated Letters of Credit shall be issued hereunder as of such
effective date by each Supplemental Lender which has undertaken a new or
incremental Commitment in connection with such increase in a face amount based
upon such Supplemental Lender’s Applicable Percentage of such Commitments. Upon
the assignment by a Lender of all or a portion of its Commitment and its
interests in the Non-Syndicated Letters of Credit pursuant to an Assignment and
Assumption, (i) XL Group shall, at the reasonable request of the Administrative
Agent, execute such documents as may be necessary in connection with amendments
to each Non-Syndicated Letter of Credit issued by such assigning Lender then
outstanding hereunder (or to replace each such Non-Syndicated Letter of Credit
with a new Non-Syndicated Letter of Credit of such assigning Lender) to reflect
such assigning Lender’s Commitment and with a face amount based upon such
Lender’s Applicable Percentage after giving effect to such assignment and/or
(ii) as applicable, a new Non-Syndicated Letter of Credit shall be issued
hereunder as of the effective date of such assignment by the assignee Lender
which has undertaken a new or incremental Commitment in connection with such
assignment in a face amount based upon such assignee Lender’s Applicable
Percentage of the Commitments after giving effect to such assignment.

 

(l) Continuation of Existing Non-Syndicated Letters of Credit. Subject to the
terms and conditions hereof, each Non-Syndicated Letter of Credit under (and as
defined in) any

 

- 36 - 

Existing Secured Credit Agreement which is outstanding on the Effective Date and
listed on Schedule VI as a “Non-Syndicated Letter of Credit” shall, effective as
of the Effective Date, be deemed continued hereunder and shall be amended by the
respective Issuing Lender (through the Administrative Agent) to reflect (i) the
Lenders having Commitments as of the Effective Date and (ii) with respect to
each such Non-Syndicated Letter of Credit issued by a Lender that is party to
either Existing Secured Credit Agreement, a face amount based upon the
respective Lender’s Applicable Percentage as in effect on the Effective Date,
and each such Non-Syndicated Letter of Credit, as so amended, shall be deemed
continued hereunder as a Non-Syndicated Letter of Credit issued by such Lender
for all purposes of this Agreement as of the Effective Date.

 

SECTION 2.05. Participated Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, any Account
Party may request the Issuing Lender to issue, at any time and from time to time
during the Availability Period, Participated Letters of Credit for its own
account. Each Participated Letter of Credit shall be in such form as is
consistent with the requirements of the applicable regulatory authorities
reasonably required by the Administrative Agent (in consultation with XL Group)
or as otherwise agreed to by the Administrative Agent and XL Group. Participated
Letters of Credit issued hereunder shall constitute utilization of the
Commitments.

 

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Participated Letter of Credit (or the amendment, renewal or extension of an
outstanding Participated Letter of Credit), an Account Party shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a
Participated Letter of Credit, or identifying the Participated Letter of Credit
to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Participated Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount of such Participated Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such
Participated Letter of Credit. If Participated Letters of Credit issued in
connection with the same request shall provide for the automatic extension of
the expiry date thereof unless the Issuing Lender thereof or the Administrative
Agent gives notice that such expiry date shall not be extended, then the
Administrative Agent (acting on behalf of the relevant Issuing Lender) will give
such notice for all such Participated Letters of Credit if requested to do so by
the Issuing Lender in a notice given to the Administrative Agent not more than
60 days, but not less than 45 days, prior to the current expiry date of such
Participated Letter of Credit. If requested by the Issuing Lender, such Account
Party also shall submit a letter of credit application on the Issuing Lender’s
standard form in connection with any request for a Participated Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Account Party to, or entered
into by such Account Party with, the Issuing Lender relating to a Participated
Letter of Credit, the terms and conditions of this Agreement shall control.

 

- 37 - 

(c) Limitations on Amounts. A Participated Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Participated Letter of Credit XL Group shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Aggregate LC Exposure of the Lenders shall not
exceed the aggregate amount of the Commitments and (ii) the LC Exposure of the
Issuing Lender (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to paragraph (e) of this Section)
shall not exceed the Commitment of such Issuing Lender.

 

(d) Expiry Date. Each Participated Letter of Credit shall expire at or prior to
the close of business on the date one year after the date of the issuance of
such Participated Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that in no event
shall any Participated Letter of Credit have an expiry date later than the first
anniversary of the Commitment Termination Date.

 

(e) Participations. By the issuance of a Participated Letter of Credit (or an
amendment to a Participated Letter of Credit increasing the amount thereof) by
the Issuing Lender, and without any further action on the part of the Issuing
Lender or the Lenders, the Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from the Issuing Lender, a participation in such
Participated Letter of Credit equal to such Lender’s Applicable Percentage of
the aggregate amount available to be drawn under such Participated Letter of
Credit. The obligation of each Lender under a Participated Letter of Credit
shall be several and not joint. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Participated Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Participated Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments. In consideration
and in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for account of the
Issuing Lender, such Lender’s Applicable Percentage of each LC Disbursement made
by the Issuing Lender in respect of any Participated Letter of Credit promptly
upon the request of the Issuing Lender at any time from the time such LC
Disbursement is made until such LC Disbursement is reimbursed by the Specified
Account Party or at any time after any reimbursement payment is required to be
refunded to the Specified Account Party for any reason. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
Promptly following receipt by the Administrative Agent of any payment from the
Specified Account Party pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the Issuing Lender or, to
the extent that the Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
relieve the Specified Account Party of its obligation to reimburse such LC
Disbursement.

 

(f) Reimbursement. If any Lender shall make any LC Disbursement in respect of
any Participated Letter of Credit, the Specified Account Party with respect
thereto agrees to reimburse such Lender in respect of such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than noon, New York

 

- 38 - 

City time, on (i) the Business Day that the Account Parties receive notice of
such LC Disbursement, if such notice is received prior to 10:00 a.m., New York
City time, or (ii) the Business Day immediately following the day that the
Account Parties receive such notice, if such notice is not received prior to
such time.

 

If the Specified Account Party fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Specified Account Party in respect thereof and
such Lender’s Applicable Percentage thereof.

 

(g) Obligations Absolute. The several obligations of the Specified Account Party
with respect to any Letter of Credit to reimburse LC Disbursements in respect of
any Participated Letter of Credit as provided in paragraph (f) of this Section
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Participated Letter of Credit, or any term or provision
therein, (ii) any draft or other document presented under a Participated Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Participated Letter of Credit against presentation of
a draft or other document that does not comply strictly with the terms of such
Participated Letter of Credit (provided that such Specified Account Party shall
not be obligated to reimburse such LC Disbursements unless payment is made
against presentation of a draft or other document that at least substantially
complies with the terms of such Participated Letter of Credit), (iv) the
occurrence of any Default or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of the
obligations of such Specified Account Party hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the payment or failure to make any payment under
a Participated Letter of Credit (irrespective of any of the circumstances
referred to in the preceding sentence) as a result of determining whether drafts
or other documents presented under a Participated Letter of Credit comply with
the terms thereof, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Participated Letter of Credit (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Account Parties to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Account Parties to the extent permitted by applicable law) suffered by
the Account Parties that are caused by the Issuing Lender’s gross negligence or
willful misconduct when determining whether drafts and other documents presented
under a Participated Letter of Credit comply with the terms hereof. The parties
hereto expressly agree that:

 

(i) the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Participated Letter of Credit without

 

- 39 - 

responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Participated Letter of Credit;

 

(ii) the Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Participated Letter of Credit; and

 

(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Participated Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(h) Disbursement Procedures. The Issuing Lender shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Participated Letter of Credit. The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Specified Account Party with respect to such Letter of Credit by telephone
(confirmed by telecopy or email) of such demand for payment and whether the
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Specified Account Party of its obligation to reimburse the Issuing Lender and
the Lenders with respect to any such LC Disbursement.

 

(i) Interim Interest. If any LC Disbursement is made with respect to a
Participated Letter of Credit, then, unless such LC Disbursement is reimbursed
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, subject to Section 2.09(a), for each day from and including
the date such LC Disbursement is made to but excluding the date that such LC
Disbursement is reimbursed, at the rate per annum equal to 1% plus the Alternate
Base Rate. Interest accrued pursuant to this paragraph shall be for account of
the Issuing Lender, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (f) of this Section to reimburse the
Issuing Lender shall be for account of such Lender to the extent of such
payment.

 

(j) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement between XL Group, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, XL Group shall pay all
unpaid fees accrued for account of the replaced Issuing Lender pursuant to
Section 2.08(c). From and after the effective date of any such replacement, (i)
the successor Issuing Lender shall have all the rights and obligations of the
replaced Issuing Lender under this Agreement with respect to Participated
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Participated Letters of Credit issued by it

 

- 40 - 

prior to such replacement, but shall not be required to issue additional
Participated Letters of Credit.

 

(k) Adjustment of Applicable Percentages. Notwithstanding anything herein to the
contrary, upon (i) each increase of the Commitments pursuant to Section 2.07(c),
each Lender’s participation in each Participated Letter of Credit then
outstanding shall automatically be adjusted to reflect its Applicable Percentage
after giving effect to such increase and (ii) the assignment by a Lender of all
or a portion of its Commitment and its interests in the Participated Letters of
Credit pursuant to an Assignment and Assumption, the respective assigning
Lender’s participation in each Participated Letter of Credit then outstanding
shall automatically be adjusted to reflect, and the respective assignee Lender
shall be deemed to acquire a participation in each such Participated Letter of
Credit in an amount equal to, its Applicable Percentage after giving effect to
such assignment.

 

(l) Continuation of Existing Participated Letters of Credit. Subject to the
terms and conditions hereof, each Participated Letter of Credit under (and as
defined in) any Existing Secured Credit Agreement which is outstanding on the
Effective Date and listed on Schedule VI as a “Participated Letter of Credit”
shall automatically be deemed continued hereunder on the Effective Date by the
Issuing Lender of such Participated Letter of Credit, and as of the Effective
Date the Lenders shall acquire a participation therein as if such Participated
Letter of Credit were issued hereunder, and each such Participated Letter of
Credit shall be deemed a Participated Letter of Credit for all purposes of this
Agreement as of the Effective Date.

 

SECTION 2.06. Alternative Currency Letters of Credit.

 

(a) Requests for Offers. From time to time during the Availability Period, a
Specified Account Party may request any or all of the Lenders to make offers to
issue an Alternative Currency Letter of Credit for account of such Specified
Account Party. Each Lender may, but shall have no obligation to, make such
offers on terms and conditions that are satisfactory to such Lender, and such
Specified Account Party may, but shall have no obligation to, accept any such
offers. An Alternative Currency Letter of Credit shall be issued, amended,
renewed or extended only if (and upon such issuance, amendment, renewal or
extension of each Alternative Currency Letter of Credit XL Group shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, the Aggregate LC Exposure shall not exceed the aggregate
amount of the Commitments. Each such Alternative Currency Letter of Credit shall
be issued, and subsequently, renewed, extended, amended and confirmed, on such
terms as XL Group, the Specified Account Party and such Lender shall agree,
including expiry, drawing conditions, reimbursement, interest, fees and
provision of cover; provided that the expiry of any Alternative Currency Letter
of Credit shall not be later than the one-year anniversary from the date of
issuance thereof (or, in the case of any renewal or extension thereof, one-year
after such renewal or extension).

 

(b) Reports to Administrative Agent. XL Group shall deliver to the
Administrative Agent and each of the Lenders a report in respect of each
Alternative Currency Letter of Credit (an “Alternative Currency Letter of Credit
Report”) on and as of the date (i) on which such Alternative Currency Letter of
Credit is issued, (ii) of the issuance, renewal,

 

- 41 - 

extension or amendment of a Syndicated Letter of Credit or a Non-Syndicated
Letter of Credit, if any Alternative Currency Letter of Credit is then
outstanding and (iii) on which the Commitments are to be reduced pursuant to
Section 2.07, specifying for each such Alternative Currency Letter of Credit
(after giving effect to issuance thereof, as applicable):

 

(A) the date on which such Alternative Currency Letter of Credit was or is being
issued;

 

(B) the Alternative Currency of such Alternative Currency Letter of Credit;

 

(C) the aggregate undrawn amount of such Alternative Currency Letter of Credit
(in such Alternative Currency);

 

(D) the aggregate unpaid amount of LC Disbursements under such Alternative
Currency Letter of Credit (in such Alternative Currency);

 

(E) the Alternative Currency LC Exposure (in Dollars) in respect of such
Alternative Currency Letter of Credit; and

 

(F) the aggregate amount of Alternative Currency LC Exposures (in Dollars).

 

Each Alternative Currency Letter of Credit Report shall be delivered to the
Administrative Agent and each of the Lenders by 10:00 a.m. (New York City time)
on the date on which it is required to be delivered.

 

SECTION 2.07. Termination, Reduction and Increase of the Commitments.

 

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate at the close of business on the Commitment Termination Date.

 

(b) Voluntary Termination or Reduction. The Account Parties may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $25,000,000 or a
larger multiple of $5,000,000 and (ii) the Account Parties shall not terminate
or reduce the Commitments if the Aggregate LC Exposure would exceed the
Commitments. XL Group shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under this paragraph (b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by XL Group pursuant to this
paragraph (b) shall be irrevocable; provided that a notice of termination of the
Commitments delivered by XL Group may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by XL Group (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Subject to the
proviso in the immediately preceding sentence, any termination or reduction of
the Commitments shall be permanent. Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.

 

- 42 - 

(c) Increases to Commitments. XL Group shall have the right, at any time by
notice to the Administrative Agent, to increase the Commitments hereunder (i) by
including as a Lender hereunder with a new Commitment, any Person which is a
NAIC Approved Bank (or any other Person whose obligations in respect of Letters
of Credit issued under the Agreement shall be confirmed by a NAIC Approved Bank)
that is not an existing Lender or (ii) by having an existing Lender increase its
Commitment then in effect (with the consent of such Lender in its sole
discretion) (each new or increasing Lender, a “Supplemental Lender”) in each
case with the approval (not to be unreasonably withheld) of the Administrative
Agent, which notice shall specify the name of each Supplemental Lender, the
aggregate amount of such increase and the portion thereof being assumed by each
such Supplemental Lender, and the date on which such increase is to become
effective (each a “Supplemental Commitment Date”) (which shall be a Business Day
at least three Business Days after the delivery of such notice and 30 days prior
to the Commitment Termination Date); provided that (w) the aggregate amount of
increases of the Commitments under this paragraph and pursuant to Section
2.11(c) (or any successor provision) of the Unsecured Credit Agreement shall not
exceed $500,000,000, (x) no existing Lender shall have any obligation to
participate in such increase of aggregate Commitments (y) the Commitment of any
Supplemental Lender that is not an existing Lender shall be in an amount of at
least $25,000,000 and (z) the aggregate amount of the increase of the
Commitments effected on any day shall be in an aggregate amount of at least
$25,000,000 and larger multiples of $1,000,000. Each such Supplemental Lender
shall enter into an agreement in form and substance satisfactory to XL Group and
the Administrative Agent pursuant to which such Supplemental Lender shall, as of
the applicable Supplemental Commitment Date, undertake a Commitment (or, if any
such Supplemental Lender is an existing Lender, pursuant to which such
Supplemental Lender’s Commitment shall be increased in the agreed amount on such
date) and such Supplemental Lender shall thereupon become (or, if it is already
a Lender, continue to be) a “Lender” for all purposes hereof; provided that, in
the case of any Supplemental Lender that is not a Lender immediately prior to
such Supplemental Commitment Date and is not listed on the NAIC Approved Bank
List, such Supplemental Lender and its Confirming Lender shall have entered into
an agreement of the type contemplated in the definition of “Confirming Lender”
in Section 1.01.

 

Notwithstanding the foregoing, no increase in the Commitments hereunder pursuant
to this Section shall be effective unless on the applicable Supplemental
Commitment Date:

 

(i) no Default shall have occurred and be continuing; and

 

(ii) the representations and warranties of the Obligors set forth in this
Agreement (other than in Section 4.04(b)) shall be true and correct in all
material respects on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) except where such representations and warranties are conditioned
by materiality and then such representations and warranties shall be true and
correct in all respects.

 

Each such notice shall be deemed to constitute a representation and warranty by
XL Group as to the matters specified in clauses (i) and (ii) of the immediately
preceding sentence as of such date.

 

- 43 - 

SECTION 2.08. Fees.

 

(a) Commitment Fee. XL Group agrees to pay to the Administrative Agent for
account of each Lender a commitment fee which shall accrue at a rate per annum
equal to 0.125% on the average daily unused amount of such Lender’s Commitment
during the period from and including the Effective Date to but excluding the
date of termination of the Commitments. Commitment fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Effective Date; provided that all such accrued and unpaid fees shall be
payable on the date on which the Commitments terminate.

 

(b) Commission. XL Group agrees to pay to the Administrative Agent for account
of each Lender a commission which shall accrue at a rate per annum equal to
0.45% on the face amount of all outstanding Letters of Credit. Such commission
shall be shared ratably among the Lenders participating in such Letters of
Credit. Commissions accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such accrued and unpaid fees accruing after the date on which the Commitments
terminate shall be payable on demand.

 

(c) Participated Letter of Credit Fees. XL Group agrees to pay to the Issuing
Lender of any outstanding Participated Letter of Credit a fronting fee which
shall accrue at a rate per annum as agreed in writing between XL Group and the
Issuing Lender on the face amount in respect of such Participated Letter of
Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements). Fronting fees accrued through and including each Quarterly Date
shall be payable on the third Business Day following such Quarterly Date,
commencing on the first such date to occur after the Effective Date; provided
that all such accrued and unpaid fees shall be payable on the date on which the
Commitments terminate and any such accrued and unpaid fees accruing after the
date on which the Commitments terminate shall be payable on demand.

 

(d) LC Administrative Fees. XL Group agrees to pay to the Administrative Agent
and the Issuing Lender (to extent that such Issuing Lender is not the same
Person as the Administrative Agent), each for its own account, within 10
Business Days after demand the Administrative Agent’s or the Issuing Lender’s
standard administrative fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.

 

(e) Administrative Agent Fees. XL Group agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between XL Group and the Administrative Agent.

 

(f) Collateral Agent Fees. XL Group agrees to pay to the Collateral Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between XL Group and the Collateral Agent.

 

- 44 - 

(g) Payment and Computation of Fees. All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of the fees referred to in paragraphs (a) through (c)
of this Section, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances. All fees payable under paragraphs (a)
through (c) of this Section shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

SECTION 2.09. Interest.

 

(a) Default Interest. If any amount of reimbursement obligation, interest, fees,
and other amounts payable by the Account Parties hereunder is not paid when due,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of any Reimbursement Obligations, 3.0%
plus the Alternate Base Rate and (ii) in the case of any amounts other than
Reimbursement Obligations, 2.0% plus the Alternate Base Rate.

 

(b) Payment of Interest. Interest accrued pursuant to paragraph (a) of this
Section shall be payable on demand.

 

(c) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed in the relevant
period (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent and notified to XL Group, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.10. Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

 

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or any Letter of Credit (or any participation therein);
or

 

(iii) change the basis of taxation of payments to any Lender in respect thereof
(except for Indemnified Taxes, Excluded Taxes and changes in the rate of tax on
the overall net income of such Lender);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining, or participating in, any Letter of Credit (or
of maintaining any participation therein) or to reduce the amount of any sum
received or receivable by such Lender hereunder, then XL Group (and in the case
of any specific Letter of Credit, the Specified

 

- 45 - 

Account Party on behalf of which such Letter of Credit was issued) agrees that
it will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted or issued.

 

(b) Capital and Liquidity Requirements. If any Lender determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement or the
Letters of Credit issued or participated in by such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time XL Group (and in the case of any specific
Letter of Credit, the Specified Account Party on behalf of which such Letter of
Credit was issued) will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c) Certificates from Lenders. A certificate of a Lender setting forth such
Lender’s good faith determination of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to XL Group and shall
be conclusive and binding upon all parties hereto absent manifest error. XL
Group (and in the case of any specific Letter of Credit, the Specified Account
Party on behalf of which such Letter of Credit was issued) shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof by XL Group.

 

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that XL Group and any
Specified Account Party shall not be required to compensate a Lender pursuant to
this Section for any increased costs or reductions incurred more than 90 days
prior to the date that such Lender notifies XL Group of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 90 day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

(e) Comparable Treatment. Notwithstanding any other provision of this Section,
no Lender shall demand compensation for any increased cost or reduction pursuant
to this Section if such Lender is not demanding such compensation in similar
circumstances under comparable provisions of other credit agreements.

 

- 46 - 

SECTION 2.11. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any Obligor
hereunder, or under any Credit Document, shall be made free and clear of and
without deduction for or withholding of any amounts in respect of Taxes, unless
such withholding is required by applicable law as determined in good faith by
the applicable Withholding Agent; provided that if any Indemnified Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender, then (i) the sum payable by the applicable Obligor shall be
increased as necessary so that after making all required deductions (including
deductions for Indemnified Taxes applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such amounts been
withheld and (ii) such amounts shall be withheld and paid to the relevant
Governmental Authority in accordance with applicable law.

 

(b) Payment of Other Taxes by the Account Parties. In addition, each Specified
Account Party shall pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

 

(c) Indemnification by the Account Parties. XL Group (and in the case of any
specific Letter of Credit, the Specified Account Party on behalf of which such
Letter of Credit was issued) shall indemnify the Administrative Agent, the
Collateral Agent and each Lender, within 10 days after written demand to XL
Group therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) paid by the Administrative Agent, the Collateral
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes, as the case may be, were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth the Administrative Agent’s, the Collateral Agent’s or
such Lender’s, as the case may be, good faith determination of the amount of
such payment or liability (along with a reasonably detailed explanation and
computation of such payment or liability) delivered to XL Group by a Lender, or
by the Administrative Agent on its own behalf, the Collateral Agent on its own
behalf or on behalf of a Lender, shall be conclusive as between such Lender or
the Administrative Agent, as the case may be, and the Account Parties absent
manifest error.

 

(d) Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

 

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Specified Account Party to a
Governmental Authority, XL Group on behalf of such Specified Account Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing

 

- 47 - 

such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f) Exemptions. (1) Each recipient of payments under this Agreement or any
Credit Document (or a transferee, including any Participant, in which case such
Participant’s obligations to a Specified Account Party and the Administrative
Agent described in this Section 2.11(f) shall also extend to the Lender from
which the related participation shall have been purchased) (i) that is a “United
States Person” as defined in Section 7701(a)(30) of the Code (a “U.S. Lender”)
shall deliver to the Specified Account Party and the Administrative Agent two
properly completed and duly signed copies of U.S. Internal Revenue Service
(“IRS”) Form W-9 (or any successor form) certifying that such U.S. Lender is
exempt from U.S. federal withholding tax or (ii) that is not a “United States
Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall deliver to the Specified Account Party and the Administrative Agent (I)
two copies of IRS Form W-8BEN, Form W-8ECI or Form W-8IMY(or any successor form)
(together with any applicable underlying IRS forms), (II) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a certification to the effect that such Non-U.S. Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Specified Account party within the meaning of Section
881(c)(3)(B) of the Code, (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected; and the applicable IRS Form W-8 (or any successor form) properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from U.S. federal withholding tax on payments under this Agreement and the other
Credit Documents, or (III) any other form prescribed by applicable requirements
of U.S. federal income tax law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable requirements of
law to permit the Specified Account Party and the Administrative Agent to
determine the withholding or deduction required to be made. Such forms shall be
delivered by each U.S. Lender and each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and from
time to time thereafter upon the request of the Specified Account Party or the
Administrative Agent. In addition, each U.S. Lender and each Non-U.S. Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by it. Each U.S. Lender and each Non-U.S. Lender shall
promptly notify the Specified Account Party and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Specified Account Party (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section, no U.S. Lender or Non-U.S.
Lender shall be required to deliver any form pursuant to this Section that such
Non-U.S. Lender is not legally able to deliver.

 

(2) If a payment made to any recipient under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
recipient shall deliver to each Account Party and the Administrative Agent at
the time or times prescribed by law and at such

 

- 48 - 

time or times reasonably requested by any Account Party or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by any Account Party or the Administrative Agent as may be
necessary for the Account Parties and the Administrative Agent to comply with
their obligations under FATCA and to determine whether such recipient has
complied with such recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.11(f)(2), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Each recipient agrees that if any form or certification
it previously delivered under this clause expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Account Parties and the Administrative Agent in writing of
its legal inability to do so.

 

(3) Each U.S. Lender and each Non-U.S Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which the Specified Account Party is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Specified Account Party (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Specified Account Party or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such U.S. Lender or Non-U.S. Lender is legally entitled to
complete, execute and deliver such documentation and in its reasonable judgment
such completion, execution or submission would not materially prejudice its
legal or commercial position.

 

(g) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund from the relevant Governmental
Authority of any Taxes or Other Taxes as to which it has been indemnified by an
Account Party or with respect to which an Account Party has paid additional
amounts pursuant to this Section, it shall pay over such refund to such Account
Party (but only to the extent of indemnity payments made, or additional amounts
paid, by such Account Party under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Account Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Account Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes not expressly required to be
made available hereunder which it reasonably deems confidential) to any Account
Party or any other Person.

 

SECTION 2.12. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) Payments by the Account Parties. Each Account Party shall make each payment
required to be made by it hereunder (whether of fees, reimbursement of LC
Disbursements or interest thereon, under Section 2.10 or 2.11, or otherwise) or
under any other

 

- 49 - 

Credit Document (except to the extent otherwise provided therein) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim; provided that any payments in respect of
Alternative Currency Letters of Credit shall be made in the manner (including
the time and place of payment) as shall have been separately agreed between the
relevant Account Party and Lender pursuant to Section 2.06. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 500 Stanton Christiana Road, 3/Ops2,
Newark, DE 19713; except payments pursuant to Sections 2.10, 2.11 and 10.03,
which shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

 

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of unreimbursed LC Disbursements, interest and fees then due hereunder, such
funds shall be applied (i) first, to pay interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, to pay unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of unreimbursed LC Disbursements then due to such
parties.

 

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: each
reimbursement of LC Disbursements (other than in respect of Alternative Currency
Letters of Credit) shall be made to the relevant Lenders, each payment of fees
under Section 2.08 shall be made for account of the relevant Lenders, each
termination or reduction of the amount of the Commitments under Section 2.07 and
any interest paid in respect of any Reimbursement Obligation shall be applied to
the respective Commitments of the Lenders, in each case pro rata according to
the amounts of their respective Commitments (or, in the case of any such
reimbursement or payment after the termination of the Commitments, pro rata
according to the Aggregate LC Exposure).

 

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any of its
LC Disbursements (other than with respect to Alternative Currency Letters of
Credit) or accrued interest thereon resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its LC Disbursements (other
than with respect to Alternative Currency Letters of Credit) and accrued
interest thereon then due than the proportion received by any other relevant
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the LC Disbursements (other than with
respect to Alternative Currency Letters of Credit) of such other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of their respective LC
Disbursements (other than with respect to Alternative Currency Letters of
Credit) and accrued interest thereon; provided that (i) if any such
participations are purchased

 

- 50 - 

and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Account Party
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its LC Disbursements to any assignee or participant,
other than to any Account Party or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). Each Account Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law and to the extent that it is a Specified Account Party, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Account Party rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Account Party in the amount of such participation.

 

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from an Account Party prior to the date on which any payment is due to
the Administrative Agent for account of the relevant Lenders hereunder that such
Account Party will not make such payment, the Administrative Agent may assume
that such Account Party has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders the amount due. In such event, if the relevant Account Party has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.

 

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to this Agreement, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.13. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, or if any Account Party is required to pay any
additional amount or indemnification payment to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.11, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.10 or 2.11, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. XL Group hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment. Nothing in
this Section 2.13(a) shall affect or postpone any of the obligations of the
Account Parties or the rights of any Lender pursuant to Sections 2.10 or 2.11.

 

- 51 - 

(b) Replacement of Lenders. If any Lender (i) requests compensation under
Section 2.10, or if any Account Party is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.11, (ii) becomes a Defaulting Lender, (iii) has refused to consent
to any waiver or amendment with respect to any Credit Document that requires the
consent of all the Lenders or of such Lender as a Lender directly and adversely
affected by such waiver or amendment and has been consented to by the Required
Lenders or (iv) if any Lender ceases to be a NAIC Approved Bank, then XL Group
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by XL Group that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) XL Group shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to its outstanding LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding LC
Disbursements and accrued interest and fees) or the relevant Account Party (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.10 or payments required
to be made pursuant to Section 2.11, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of clause (iv) above, such
assignee shall be an NAIC Approved Bank. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the relevant Account Party
to require such assignment and delegation cease to apply.

 

(c) The Account Parties shall not be responsible for any costs and expenses
incurred by any Lender that arranges for its obligations under the Letters of
Credit to be confirmed by a NAIC Approved Bank or by such confirming bank.

 

SECTION 2.14. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) fees on the unfunded portion of the Commitment of such Defaulting Lender
pursuant to Section 2.08(a) shall cease to accrue;

 

(b) the Commitment and the Aggregate LC Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;

 

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender and no Default or Event of Default has occurred and is continuing then:

 

- 52 - 

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Aggregate LC Exposure plus such Defaulting Lender’s LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Specified Account Party shall within one
Business Day following notice by the Administrative Agent ensure that the
Borrowing Base includes an amount of cash equal to or greater than the
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) for so long as such LC Exposure is outstanding;

 

(iii) if the applicable Account Party cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, no Specified
Account Party shall be required to pay any fees to such Defaulting Lender
pursuant to Section 2.08 with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section 2.08
shall be adjusted in accordance with such non-Defaulting Lenders’ Applicable
Percentages; and

 

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 2.08 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Administrative Agent
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d) so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Obligors in accordance
with clause (c) above, and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with clause (c)(i) above (and such Defaulting Lender shall not
participate therein).

 

In the event that the Administrative Agent, XL Group and each Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment.

 

SECTION 2.15. Absence of Rating. In the event that XL Insurance (Bermuda), XL Re
or XL Re Europe ceases to receive a financial strength rating from A.M. Best &
Co. (or its successor), such Account Party shall no longer be entitled to
request the issuance of further Letters of Credit hereunder.

 

- 53 - 

ARTICLE III

 

GUARANTEE

 

SECTION 3.01. The Guarantee. Each Guarantor hereby jointly and severally
irrevocably guarantees to each Lender, the Collateral Agent and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Reimbursement Obligations (and interest thereon) and LC
Disbursements (and interest thereon) made by the Lenders on behalf of the
Account Parties (other than such Guarantor in its capacity as an Account Party
hereunder) and all other amounts from time to time owing to the Lenders, the
Collateral Agent or the Administrative Agent by such Account Parties under this
Agreement or any other Credit Document, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). Each Guarantor hereby further jointly and severally
agrees that if any Account Party (other than such Guarantor in its capacity as
an Account Party hereunder) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. This is a guarantee of
payment and not collection.

 

SECTION 3.02. Obligations Unconditional. The obligations of the Guarantors under
Section 3.01 are absolute and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of the Account Parties under this Agreement or any other agreement
or instrument referred to herein or therein, or any substitution, release,
non-perfection or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Article that the obligations of the Guarantors
hereunder shall be absolute and unconditional, joint and several, under any and
all circumstances (and any defenses arising from the foregoing are hereby waived
to the extent permitted by applicable law). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:

 

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii) any law or regulation of any jurisdiction, or the occurrence of any other
event, affecting any Guaranteed Obligation;

 

(iii) any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
or

 

- 54 - 

(iv) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

and any other defenses arising from the foregoing are hereby waived to the
extent permitted by applicable law.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, the Collateral Agent or any Lender exhaust any right, power or remedy or
proceed against any Account Party under this Agreement or any other agreement or
instrument referred to herein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 

SECTION 3.03. Reinstatement. The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Account Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantors jointly and
severally agree that they will indemnify the Administrative Agent, the
Collateral Agent and each Lender on demand for all reasonable costs and expenses
(including reasonable fees of counsel) incurred by the Administrative Agent, the
Collateral Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

SECTION 3.04. Subrogation. The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments they shall not exercise
any right or remedy arising by reason of any performance by them of their
guarantee in Section 3.01, whether by subrogation or otherwise, against any
Account Party or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

 

SECTION 3.05. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Account Parties
under this Agreement may be declared to be forthwith due and payable as provided
in Article VIII (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article VIII) for purposes of Section
3.01 notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Account Party and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by any Account Party) shall
forthwith become due and payable by the Guarantors for purposes of Section 3.01.

 

- 55 - 

SECTION 3.06. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

SECTION 3.07. Rights of Contribution. The Guarantors (other than XL Group)
hereby agree, as between themselves, that if any such Guarantor shall become an
Excess Funding Guarantor (as defined below) by reason of the payment by such
Guarantor of any Guaranteed Obligations, each other Guarantor (other than XL
Group) shall, on demand of such Excess Funding Guarantor (but subject to the
next sentence), pay to such Excess Funding Guarantor an amount equal to such
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Guarantor to any Excess
Funding Guarantor under this Section shall be subordinate and subject in right
of payment to the prior payment in full of the obligations of such Guarantor
under the other provisions of this Article III and such Excess Funding Guarantor
shall not exercise any right or remedy with respect to such excess until payment
and satisfaction in full of all of such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Guarantor that has paid an amount in excess of
its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess Payment” means,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) “Pro Rata Share” means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate present fair saleable value
of all properties of such Guarantor (excluding any shares of stock of any other
Guarantor) exceeds the amount of all the debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Guarantor hereunder and any obligations of any
other Guarantor that have been Guaranteed by such Guarantor) to (y) the amount
by which the aggregate fair saleable value of all properties of all of the
Guarantors (other than XL Group) exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of the Guarantors under this Article
III) of all of the Guarantors (other than XL Group), determined (A) with respect
to any Guarantor that is a party hereto on the date hereof, as of the date
hereof, and (B) with respect to any other Guarantor, as of the date such
Guarantor becomes a Guarantor hereunder.

 

SECTION 3.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any corporate law, or any bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 3.01 would otherwise, taking into
account the provisions of Section 3.07, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Lender, the
Administrative Agent, the Collateral Agent or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

- 56 - 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

XL Group, and to the extent any representation pertains specifically to any
Account Party, XL Group and, with respect to itself only, such Account Party,
represents and warrants to the Lenders that:

 

SECTION 4.01. Organization; Powers. Each Account Party and each of its
Significant Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 4.02. Authorization; Enforceability. The Transactions are within each
Account Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. Each of this
Agreement, the Pledge Agreement and the Collateral Account Control Agreement has
been duly executed and delivered by each Account Party and constitutes a legal,
valid and binding obligation of such Account Party, enforceable against such
Account Party in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium, examination
or similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

SECTION 4.03. Governmental Approvals; No Conflicts. The Transactions and the
entry into each of this Agreement, the Pledge Agreement and the Collateral
Account Control Agreement (a) do not require any consent or approval of
(including any exchange control approval), registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
each Account Party or any of its Significant Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon each Account
Party or any of its Significant Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) will
not result in the creation or imposition of any Lien on any asset of each
Account Party or any of its Significant Subsidiaries, other than Liens created
pursuant to the Pledge Agreement and the Collateral Account Control Agreement.

 

SECTION 4.04. Financial Condition; No Material Adverse Change.

 

(a) Financial Condition. XL Group has heretofore furnished to the Lenders the
financial statements specified in (A) Section 6.01(a)(i) with respect to the
fiscal year ended December 31, 2012 (as provided in XL Group’s Report on Form
10-K filed with the SEC for the fiscal year ended December 31, 2012) and (B)
Section 6.01(c)(i) with respect to the fiscal quarters ended March 31, 2013,
June 30, 2013 and September 30, 2013 (as provided in XL

 

- 57 - 

Group’s Report on Form 10-Q filed with the SEC for the fiscal quarters ended
March 31, 2013, June 30, 2013 and September 30, 2013). Such financial statements
present fairly in all material respects the financial position and results of
operations of XL Group and its consolidated Subsidiaries as of such date and for
such period on a consolidated basis in accordance with GAAP subject, in the case
of the quarterly financial statements described in clause (a)(B) to normal
year-end audit adjustments and the absence of footnotes.

 

(b) No Material Adverse Change. Since December 31, 2012, there has been no
material adverse change in the assets, business, financial condition or
operations of each Account Party and its Subsidiaries, taken as a whole, except
as disclosed in filings made by XL Group prior to the Effective Date with the
SEC pursuant to the Securities Exchange Act of 1934, as amended.

 

SECTION 4.05. Properties.

 

(a) Property Generally. Each Account Party and each of its Significant
Subsidiaries has good title to, or valid license or leasehold interests in, all
its real and personal property material to its business, subject only to Liens
permitted by Section 7.03 and except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b) Intellectual Property. Each Account Party and each of its Significant
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Account Party and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 4.06. Litigation and Environmental Matters.

 

(a) Actions, Suits and Proceedings. Except as disclosed in Schedule III or as
routinely encountered in claims activity, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of each Account Party, threatened against or
affecting such Account Party or any of its Subsidiaries (i) as to which an
adverse determination that would, individually or in the aggregate, result in a
Material Adverse Effect is likely or (ii) that involve this Agreement or the
Transactions.

 

(b) Environmental Matters. Except as disclosed in Schedule IV and except with
respect to any other matters that, individually or in the aggregate, would not
be likely to result in a Material Adverse Effect, no Account Party nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
for its business under any Environmental Law, (ii) has incurred any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Schedules III and IV referred to in this Section 4.06 shall be deemed
automatically updated from time to time to include disclosures included in
filings made by XL Group or XLIT with the SEC pursuant to the Securities
Exchange Act of 1934, as amended, after

 

- 58 - 

the Effective Date, it being understood, however, that any such updates shall
not affect or limit in any manner any of the obligations of the Account Parties
under this Agreement in effect immediately prior to such disclosure and shall
not be taken into account for purposes of the last paragraph of Section 2.07(c),
Section 5.02 and clause (c) of Article VIII.

 

SECTION 4.07. Compliance with Laws and Agreements. Each Account Party and each
of its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 4.08. Investment Company Status. Each Account Party is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 4.09. Taxes. Each Account Party and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to file any such Tax return or
pay any such Taxes could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) the
present value of all accumulated benefit obligations under each Plan, did not,
as of the close of its most recent plan year, exceed the fair market value of
the assets of such Plan allocable to such accrued benefits (determined in both
cases using the applicable assumptions under Section 430 of the Code and the
Treasury Regulations promulgated thereunder); and (b) the present value of all
accumulated benefit obligations of all underfunded Plans did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans (determined in both
cases using the applicable assumptions under Section 430 of the Code and the
Treasury Regulations promulgated thereunder).

 

Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) all contributions required to be made by any Account Party or any of
their Subsidiaries with respect to a Non-U.S. Benefit Plan have been timely
made, (ii) each Non-U.S. Benefit Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws and has been
maintained, where required, in good standing with the applicable Governmental
Authority and (iii) neither any Account Party nor any of their Subsidiaries has
incurred any obligation in connection with the termination or withdrawal from
any Non-U.S. Benefit Plan.

 

- 59 - 

SECTION 4.11. Disclosure. The reports, financial statements, certificates or
other information furnished by each Account Party to the Lenders in connection
with the negotiation of this Agreement or delivered hereunder (taken as a whole)
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, such Account Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 4.12. Use of Credit. No Account Party nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no Letter of Credit will be used in
connection with buying or carrying any Margin Stock (except for repurchases of
the capital stock of XL Group and purchases of Margin Stock in accordance with
XL Group’s Statement of Investment Policy Objectives and Guidelines as in effect
on the date hereof or as it may be changed from time to time by a resolution
duly adopted by the board of directors of XL Group (or any committee thereof)).
Not more than 25 percent of the value of the assets of any Account Party will be
Margin Stock.

 

SECTION 4.13. Subsidiaries. Set forth in Schedule V is a complete and correct
list of all of the Subsidiaries of XL Group as of September 30, 2013, together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the percentage of ownership of such Subsidiary represented by such
ownership interests. Except as disclosed in Schedule V, as of the date hereof,
(x) each of XL Group and its Subsidiaries owns, free and clear of Liens, and has
the unencumbered right to vote, all outstanding ownership interests in each
Person shown to be held by it in Schedule V, (y) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) except as disclosed in
filings of XL Group with the SEC prior to the date hereof, there are no
outstanding Equity Rights with respect to any Account Party.

 

SECTION 4.14. [Reserved].

 

SECTION 4.15. Stamp Taxes. To ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement, it is not necessary, as of the date
hereof, that this Agreement or such promissory notes or any other document be
filed or recorded with any Governmental Authority in Bermuda or Ireland, or that
any stamp or similar tax be paid on or in respect of this Agreement in any such
jurisdiction, or such promissory notes or any other document other than such
filings and recordations that have already been made and such stamp or similar
taxes that have been paid.

 

SECTION 4.16. Legal Form. This Agreement is in proper legal form under the laws
of any Account Party Jurisdiction for the admissibility thereof in the courts of
such Account Party Jurisdiction.

 

SECTION 4.17. Anti-Corruption Laws and Sanctions. (a) (i) Each of the Account
Parties, their respective Subsidiaries and, to the knowledge of each such
Account Party,

 

- 60 - 

their respective officers, directors, agents, and employees acting on their
behalf are in compliance with Anti-Corruption Laws in all material respects and
(ii) each of the Account Parties and their respective Subsidiaries are in
compliance with applicable Sanctions in all material respects.

 

(b) None of (x) the Account Parties, any Subsidiary of any Account Party or any
of their respective directors or officers, or (y) to the knowledge of each such
Account Party, any agent of such Account Party or any Subsidiary that will act
in any capacity in connection with the credit facility established hereby, is a
Sanctioned Person. No Letter of Credit, use of proceeds by any Account Party or
other Transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

 

ARTICLE V

 

CONDITIONS

 

SECTION 5.01. Effective Date. The obligations of the Lenders (or the Issuing
Lender, as the case may be) to issue Letters of Credit are subject to the
receipt by the Administrative Agent of each of the following documents, each of
which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 10.02):

 

(a) Executed Counterparts. (i) From each party hereto either (x) a counterpart
of this Agreement signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy or email
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement and (ii) each Security Document, executed
and delivered by each party thereto.

 

(b) Opinions of Counsel to the Obligors. Opinions, each dated the Effective
Date, of Cleary Gottlieb Steen & Hamilton LLP, special U.S. counsel for the
Obligors and opinions provided by counsel to the applicable Obligors in the
jurisdictions of Ireland, the Cayman Islands, Bermuda, the United Kingdom and
Switzerland, in each case, reasonably satisfactory to the Administrative Agent
and its counsel.

 

(c) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing, if applicable, of the Obligors, the authorization
of the Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

(d) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of XL Group, confirming
compliance with the conditions set forth in clauses (a) and (b) of the first
sentence of Section 5.02.

 

- 61 - 

(e) Existing Unsecured Credit Agreement. Evidence reasonably satisfactory to the
Administrative Agent that (i) the Commitments under (and as defined in) the
Existing Secured Credit Agreements and the Existing Unsecured Credit Agreement
have been terminated and (ii) all amounts due and payable under the Existing
Secured Credit Agreements and the Existing Unsecured Credit Agreement have been
paid and, in the case of the Existing Secured Agreements, all liens securing the
debt thereunder shall have been terminated and released in a manner reasonably
acceptable to the Administrative Agent.

 

(f) Arrangements for Continuation. Evidence reasonably satisfactory to the
Administrative Agent and the Issuing Lenders of the existence of arrangements
for continuation under this Agreement or the replacement of all existing letters
of credit issued under the Existing Secured Credit Agreements.

 

(g) Unsecured Facility. Evidence reasonably satisfactory to the Administrative
Agent of the entry into the Unsecured Credit Agreement by the Account Parties.

 

(h) Financial Statements. Receipt by the Administrative Agent of the financial
statements specified in Section 6.01(c)(i) with respect to each fiscal quarter
subsequent to the fiscal year ended December 31, 2012 (it being understood that
delivery to the Administrative Agent of XL Group’s Reports on Form 10-Q filed
with the SEC shall satisfy the financial statement delivery requirements under
this Section 5.01(i)).

 

(i) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.

 

The obligation of any Lender to make its initial issuance of a Letter of Credit
hereunder is also subject to (i) the payment by XL Group of such fees as XL
Group shall have agreed to pay to any Lender or the Administrative Agent in
connection herewith, including the reasonable fees and expenses of Simpson
Thacher & Bartlett LLP, special New York counsel to JPMCB, in connection with
the negotiation, preparation, execution and delivery of this Agreement and the
other Credit Documents and the extensions of credit hereunder (to the extent
that reasonably detailed statements for such fees and expenses have been
delivered to XL Group) and (ii) all necessary actions (including obtaining lien
searches) to establish that the Collateral Agent will have a perfected first
priority security interest (subject to permitted Liens) in the Collateral under
this Agreement and the Security Documents.

 

The Administrative Agent shall notify the Account Parties and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders (or the Issuing Lender, as the
case may be) to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 5:00 p.m., New York City time, on December 20,
2013 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

- 62 - 

SECTION 5.02. Each Credit Event. The obligation of each Lender to issue,
continue, amend, renew or extend any Letter of Credit is additionally subject to
the satisfaction of the following conditions:

 

(a) the representations and warranties of the Obligors set forth in this
Agreement, the Pledge Agreement and the Collateral Account Control Agreement
(other than, at any time after the Effective Date, in Section 4.04(b)) shall be
true and correct on and as of the date of issuance, continuation, amendment,
renewal or extension of such Letter of Credit (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);

 

(b) at the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of such Letter of Credit, no Default shall have
occurred and be continuing;

 

(c) in the case of any Alternative Currency Letter of Credit, receipt by the
Administrative Agent of a request for offers as required by Section 2.06(a); and

 

(d) at the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of such Letter of Credit, the Borrowing Base of
the Specified Account Party requesting issuance, continuation, amendment,
renewal or extension of any Letter Credit shall not be less than the aggregate
face amount of all the Letters of Credit issued on behalf of such Specified
Account Party.

 

Each issuance, continuation, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Obligors on the date thereof as to the matters specified in clauses (a) and (b)
of the immediately preceding sentence.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated, all fees payable
hereunder shall have been paid in full, all Letters of Credit shall have expired
or terminated and all LC Disbursements shall have been reimbursed, XL Group, and
to the extent any covenant applies specifically to any Account Party or its
financial statements, XL Group and, with respect to itself only, such Account
Party, covenants and agrees with the Lenders that:

 

SECTION 6.01. Financial Statements and Other Information. The Administrative
Agent and each Lender will receive:

 

(a) by April 10 of each year, (i) the audited balance sheet and related
statements of operations, stockholders’ equity and cash flows of XL Group and
its consolidated Subsidiaries as of the end of and for the immediately preceding
fiscal year, setting forth in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the previous fiscal year (if such
figures were already produced for such corresponding period), reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and

 

- 63 - 

without any qualification or exception as to the scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition and results of operations of XL Group and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (it being understood that delivery to the Lenders of XL
Group’s Report on Form 10-K filed with the SEC shall satisfy the financial
statement delivery requirements under this clause (i) so long as the financial
information required to be contained in such report is substantially the same as
the financial information required under this clause (i)); and (ii) the
unaudited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of XLIT and its consolidated Subsidiaries as
of the end of and for the immediately preceding fiscal year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the previous fiscal year (if such figures were already
produced for such corresponding period), certified by a Financial Officer of
XLIT as presenting fairly in all material respects the financial condition and
results of operations of XLIT and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(b) (i) by May 15 of each year, the balance sheet and related statements of
operations and stockholders’ equity of each of XL Insurance (Bermuda), XL Re, XL
Re Europe, XL Insurance, XL Switzerland and XL Life (in each case, in the event
consolidated financial statements are prepared in the ordinary course of
business, prepared in a manner that consolidates the applicable consolidated
Subsidiaries) as of the end of and for the immediately preceding year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the previous fiscal year (if such figures were
already produced for such corresponding period), in each case audited and
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) in accordance with
GAAP, Local GAAP, SAP or SFR, as the case may be, consistently applied; (ii) by
June 15 of each year, the unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of XL America and
its consolidated Subsidiaries as of the end of and for the immediately preceding
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the balance sheet, as of the end of) the previous fiscal year (if
such figures were already produced for such corresponding period), certified by
a Financial Officer of XL America as presenting fairly in all material respects
the financial condition and results of operations of XL America and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; and (iii) by June 15 of each year, audited statutory
financial statements for each Insurance Subsidiary of XL America as of the end
of and for the immediately preceding fiscal year, in each case reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such audited
financial statements present fairly in all material respects the financial
condition and results of operations of such Insurance Subsidiary in accordance
with SAP consistently applied;

 

- 64 - 

(c) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of XL Group, (i) the unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of XL
Group and its consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year (if such figures were already produced for such corresponding period or
periods), all certified by a Financial Officer of XL Group as presenting fairly
in all material respects the financial condition and results of operations of XL
Group and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes (it being understood that delivery to the Lenders of XL
Group’s Report on Form 10-Q filed with the SEC shall satisfy the financial
statement delivery requirements under this clause (i) so long as the financial
information required to be contained in such report is substantially the same as
the financial information required under this clause (i)); and (ii) an unaudited
balance sheet and related statements of operations and stockholders’ equity of
each of XLIT, XL America, XL Insurance (Bermuda), XL Re, XL Re Europe, XL
Insurance, XL Switzerland and XL Life (in each case, in the event consolidated
financial statements are prepared in the ordinary course of business, prepared
in a manner that consolidates the applicable consolidated Subsidiaries) as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the balance sheet, as of the end of) the corresponding period or
periods of the previous fiscal year (if such figures were already produced for
such corresponding period or periods), all certified by a Financial Officer of
the respective Account Party as presenting fairly in all material respects the
financial condition and results of operations of such Account Party (or, if
applicable, of such Account Party and its consolidated Subsidiaries on a
consolidated basis) in accordance with GAAP, Local GAAP, SAP or SFR, as the case
may be, consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

 

(d) concurrently with any delivery of financial statements under paragraph (a),
(b) or (c) of this Section, a certificate signed on behalf of each Account Party
by a Financial Officer (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 7.03, 7.05, 7.06
and 7.07 and (iii) stating whether any change in GAAP, Local GAAP, SAP or SFR or
in the application thereof has occurred since the date of the financial
statements referred to in Section 4.04 and, if any such change has occurred,
specifying any material effect of such change on the financial statements
accompanying such certificate;

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by such Account
Party or any of its respective Subsidiaries with the SEC, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any U.S. or other securities exchange, or distributed by such Account Party to
its shareholders generally, as the case may be;

 

- 65 - 

(f) concurrently with any delivery of financial statements under paragraph (a),
(b) or (c) of this Section, a certificate of a Financial Officer of XL Group,
setting forth on a consolidated basis for XL Group and its consolidated
Subsidiaries as of the end of the fiscal year or quarter to which such
certificate relates (i) the aggregate book value of assets which are subject to
Liens permitted under Section 7.03(g) and the aggregate book value of
liabilities which are subject to Liens permitted under Section 7.03(g) (it being
understood that the reports required by paragraphs (a), (b) and (c) of this
Section shall satisfy the requirement of this clause (i) of this paragraph (f)
if such reports set forth separately, in accordance with GAAP, line items
corresponding to such aggregate book values) and (ii) a calculation showing the
portion of each of such aggregate amounts which portion is attributable to
transactions among wholly-owned Subsidiaries of XL Group;

 

(g) within 90 days after the end of each of the first three fiscal quarters of
each fiscal year and within 135 days after the end of each fiscal year of XL
Group (commencing with the fiscal year ending December 31, 2013), a statement of
a Financial Officer of XL Group listing, as of the end of the immediately
preceding fiscal quarter of XL Group, the amount of cash and the securities of
the Account Parties and their Subsidiaries that have been posted as collateral
under Section 7.03(e); and

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of XL Group or any of
its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 6.02. Notices of Material Events. (a) Each Account Party will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(i) the occurrence of any Default; and

 

(ii) any event or condition constituting, or which could reasonably be expected
to have a Material Adverse Effect;

 

(b) The Administrative Agent shall provide the Borrowing Base Report with
respect to the last Business Day of each month to each of the Lenders, which
report may be provided in electronic form at the discretion of the
Administrative Agent.

 

Each notice delivered under clause (a) of this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the relevant
Account Party setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken by such Account Party
with respect thereto.

 

SECTION 6.03. Preservation of Existence and Franchises. Each Account Party will,
and will cause each of its Significant Subsidiaries to, maintain its corporate
existence and its material rights and franchises in full force and effect in its
jurisdiction of incorporation; provided that the foregoing shall not prohibit
(x) any merger or consolidation permitted under Section 7.01 or (y) any
Disposition permitted under Section 7.02(e). Each Account Party will, and will
cause each of its Subsidiaries to, qualify and remain qualified as a foreign
corporation in

 

- 66 - 

each jurisdiction in which failure to receive or retain such qualification would
have a Material Adverse Effect.

 

SECTION 6.04. Insurance. Each Account Party will, and will cause each of its
Significant Subsidiaries to, maintain with financially sound and reputable
insurers, insurance with respect to its properties in such amounts as is
customary in the case of corporations engaged in the same or similar businesses
having similar properties similarly situated.

 

SECTION 6.05. Maintenance of Properties. Each Account Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition the properties now or hereafter owned, leased or
otherwise possessed by and used or useful in its business and will make or cause
to be made all needful and proper repairs, renewals, replacements and
improvements thereto so that the business carried on in connection therewith may
be properly conducted at all times except if the failure to do so would not have
a Material Adverse Effect, provided, however, that the foregoing shall not
impose on such Account Party or any Subsidiary of such Account Party any
obligation in respect of any property leased by such Account Party or such
Subsidiary in addition to such Account Party’s obligations under the applicable
document creating such Account Party’s or such Subsidiary’s lease or tenancy.

 

SECTION 6.06. Payment of Taxes and Other Potential Charges and Priority Claims;
Payment of Other Current Liabilities. Each Account Party will, and will cause
each of its Subsidiaries to, pay or discharge:

 

(a) on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its properties or income;

 

(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such property; and

 

(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any such property (other than Liens
not forbidden by Section 7.03) or which, if unpaid, might give rise to a claim
entitled to priority over general creditors of such Account Party or such
Subsidiary in any proceeding under the Bermuda Companies Law, or Bermuda
Insurance Law, or any insolvency proceeding, liquidation, receivership,
rehabilitation, dissolution or winding-up involving such Account Party or such
Subsidiary;

 

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, such Account Party or such Subsidiary
need not pay or discharge any such tax, assessment, charge, levy or claim (i) so
long as the validity thereof is contested in good faith and by appropriate
proceedings diligently conducted and so long as such reserves or other
appropriate provisions as may be required by GAAP, Local GAAP, SAP or SFR, as
the case may be, shall have been made therefor or (ii) so long as such failure
to pay or discharge would not have a Material Adverse Effect.

 

- 67 - 

SECTION 6.07. Financial Accounting Practices. Each Account Party will, and will
cause each of its consolidated Subsidiaries to, make and keep books, records and
accounts which, in reasonable detail, accurately and fairly reflect its
transactions and dispositions of its assets and maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
transactions are recorded as necessary to permit preparation of financial
statements required under Section 6.01 in conformity with GAAP, Local GAAP, SAP
and SFR, as applicable, and to maintain accountability for assets.

 

SECTION 6.08. Compliance with Applicable Laws. Each Account Party will, and will
cause each of its Subsidiaries to, comply with all applicable Laws (including
but not limited to the Bermuda Companies Law or Bermuda Insurance Law) in all
respects; provided that such Account Party or any Subsidiary of such Account
Party will not be deemed to be in violation of this Section as a result of any
failure to comply with any such Law which would not (i) result in fines,
penalties, injunctive relief or other civil or criminal liabilities which, in
the aggregate, would have a Material Adverse Effect or (ii) otherwise impair the
ability of such Account Party to perform its obligations under this Agreement.

 

SECTION 6.09. Use of Letters of Credit. No Letter of Credit will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulations U and X. Each Account
Party will use the Letters of Credit issued for its account hereunder for
general corporate purposes of such Account Party and its Affiliates in the
ordinary course. For the avoidance of doubt, the parties agree that any Account
Party may apply for a Letter of Credit hereunder to support the obligations of
any Affiliate of XL Group, it being understood that such Account Party shall
nonetheless remain the account party and as such be liable with respect to such
Letter of Credit.

 

SECTION 6.10. Continuation of and Change in Businesses. The Account Parties and
their respective Significant Subsidiaries, taken as a whole, will continue to
engage in substantially the same business or businesses they engaged in (or
propose to engage in) on the date of this Agreement and businesses related or
incidental thereto; provided that the foregoing shall not prohibit any
Disposition permitted under Section 7.02(e).

 

SECTION 6.11. Visitation. Each Account Party will permit such Persons as any
Lender may reasonably designate to visit and inspect any of the properties
(including books and records) of such Account Party, to discuss its affairs with
its financial management, and provide such other information relating to the
business and financial condition of such Account Party at such times as such
Lender may reasonably request. Each Account Party hereby authorizes its
financial management to discuss with any Lender the affairs of such Account
Party.

 

SECTION 6.12. Anti-Corruption Laws; OFAC. Each Account Party:

 

(a) will not request any Letter of Credit, and shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use the proceeds of any Letter of Credit in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws; and

 

- 68 - 

(b) will not request any Letter of Credit, and shall not use, and shall procure
that its Subsidiaries shall not use, the proceeds of any Letter of Credit for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated, all fees payable hereunder
have been paid in full, all Letters of Credit have expired or terminated and all
LC Disbursements have been reimbursed, XL Group, and to the extent any covenant
applies specifically to any Account Party, such Account Party, with respect to
itself only, covenants and agrees with the Lenders that:

 

SECTION 7.01. Mergers. No Account Party will merge with or into or consolidate
with any other Person, except that if no Default shall occur and be continuing
or shall exist at the time of such merger or consolidation or immediately
thereafter and after giving effect thereto (a) any Account Party may merge or
consolidate with any other corporation, including a Subsidiary, if such Account
Party shall be the surviving corporation, (b) XL Group may merge with or into or
consolidate with any other Person in a transaction that does not result in a
reclassification, conversion, exchange or cancellation of the outstanding shares
of capital stock of XL Group (other than the cancellation of any outstanding
shares of capital stock of XL Group held by the Person with whom it merges or
consolidates), (c) any Account Party may enter into a merger or consolidation
which is effected solely to change the jurisdiction of incorporation of such
Account Party and results in a reclassification, conversion or exchange of
outstanding shares of capital stock of such Account Party solely into shares of
capital stock of the surviving entity and (d) any Account Party may merge or
consolidate with any other Account Party or any Subsidiary if the obligations
hereunder of the non-surviving Account Party with respect to any outstanding
Letters of Credit issued for its account have been (i) assumed by another
Account Party (including any Successor Account Party), (ii) terminated or
expired or (iii) dealt with in any other manner reasonably satisfactory to the
Administrative Agent (after consultation with the Lenders).

 

SECTION 7.02. Dispositions. No Account Party will, nor will it permit any of its
Significant Subsidiaries to, sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily (any of the foregoing being
referred to in this Section as a “Disposition” and any series of related
Dispositions constituting but a single Disposition), any of its properties or
assets, tangible or intangible (including but not limited to sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper or
general intangibles with or without recourse), except:

 

(a) Dispositions in the ordinary course of business involving current assets or
other invested assets classified on such Account Party’s or its respective
Subsidiaries’ balance sheet as available for sale or as a trading account;

 

- 69 - 

(b) sales, conveyances, assignments or other transfers or dispositions in
immediate exchange for cash or tangible assets, provided that any such sales,
conveyances or transfers shall not individually, or in the aggregate for the
Account Parties and their respective Subsidiaries (taken together with any other
Dispositions previously made pursuant to this Section 7.02(b)), exceed 10% of
Consolidated Total Assets at the time of the making of such Disposition;

 

(c) Dispositions of equipment or other property which is obsolete or no longer
used or useful in the conduct of the business of such Account Party or its
Subsidiaries;

 

(d) Dispositions from an Account Party or a wholly-owned Subsidiary to any other
Account Party or wholly-owned Subsidiary; or

 

(e) the Disposition of all or any portion of the life reinsurance operations
(the “Life Operations”) conducted directly or indirectly by any Account Party
(including through the Disposition of a Subsidiary that conducts Life
Operations); provided that, if, after giving effect to such Disposition, such
Account Party would no longer exist or have any operations, such Disposition
shall only be permitted if the obligations hereunder of such Account Party with
respect to any outstanding Letters of Credit issued for its account have been
(i) assumed by another Account Party, (ii) terminated or expired or (iii) dealt
with in any other manner reasonably satisfactory to the Administrative Agent
(after consultation with the Lenders).

 

SECTION 7.03. Liens. No Account Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or assets, tangible or intangible, now owned or hereafter acquired by
it, except:

 

(a) Liens securing Indebtedness incurred under this Agreement or otherwise
granted under the Security Documents (including extensions, renewals and
replacements thereof);

 

(b) [Reserved];

 

(c) Liens existing on the date hereof (and extension, renewal and replacement
Liens upon the same property, provided that the principal amount secured by each
Lien constituting such an extension, renewal or replacement Lien shall not
exceed the amount secured by the Lien theretofore existing) and listed on Part B
of Schedule II;

 

(d) Liens securing Indebtedness permitted by Section 7.07(d) covering assets
whose market value is not materially greater than the amount of the Indebtedness
secured thereby plus a commercially reasonable margin;

 

(e) Liens on cash and securities of an Account Party or any of its Subsidiaries
incurred as part of treasury management or the management of its investment
portfolio including, but not limited to, (i) any custody, investment management
or other service provider arrangements or (ii) pursuant to any International
Swaps and Derivatives Association, Inc. (“ISDA”) documentation or any Specified
Transaction Agreement in accordance with XL Group’s Statement of Investment
Policy Objectives and Guidelines

 

- 70 - 

as in effect as of the date of entry into the ISDA or Specified Transaction
Agreement or as it may be changed from time to time by a resolution duly adopted
by the board of directors of XL Group (or any committee thereof);

 

(f) Liens on cash and securities not to exceed $1,250,000,000 in the aggregate
securing obligations of an Account Party or any of its Subsidiaries arising
under any ISDA documentation or any other Specified Transaction Agreement (it
being understood that in no event shall this clause (f) preclude any Person
(other than any Subsidiary of XL Group) in which XL Group or any of its
Subsidiaries shall invest (each an “investee”) from granting Liens on such
Person’s assets to secure hedging obligations of such Person, so long as such
obligations are non-recourse to XL Group or any of its Subsidiaries (other than
any investees)), provided that, for purposes of determining the aggregate amount
of cash and/or securities subject to such Liens under this clause (f), the
aggregate amount of cash and/or securities on which any Account Party or any
Subsidiary shall have granted Liens in favor of the counterparties of such
Account Party or such Subsidiary at any time shall be netted against the
aggregate amount of cash and/or securities on which such counterparties shall
have granted Liens in favor of such Account Party or such Subsidiary, as the
case may be, at such time, so long as the relevant agreements between such
Account Party or such Subsidiary, as the case may be, provide for the netting of
their respective obligations thereunder;

 

(g) Liens on (i) assets received, and on actual or imputed investment income on
such assets received incurred as part of its business including activities
utilizing ISDA documentation or any Specified Transaction Agreement relating and
identified to specific insurance payment liabilities or to liabilities arising
in the ordinary course of any Account Parties’ or any of their Subsidiary’s
business as an insurance or reinsurance company (including GICs and Stable Value
Instruments) or corporate member of The Council of Lloyd’s or as a provider of
financial or investment services or contracts, or the proceeds thereof
(including GICs and Stable Value Instruments), in each case held in a segregated
trust, trust or other account and securing such liabilities, (ii) assets
securing Exempt Indebtedness of any Person (other than XL Group or any of its
Affiliates) in the event such Exempt Indebtedness is consolidated on the
consolidated balance sheet of XL Group and its consolidated Subsidiaries in
accordance with GAAP or (iii) any other assets subject to any trust or other
account arising out of or as a result of contractual, regulatory or any other
requirements; provided that in no case shall any such Lien secure Indebtedness
and any Lien which secures Indebtedness shall not be permitted under this clause
(g);

 

(h) Liens arising from taxes, assessments, charges, levies or claims described
in Section 6.06 that are not yet due or that remain payable without penalty or
to the extent permitted to remain unpaid under the provision of Section 6.06;

 

(i) Liens on property securing all or part of the purchase price thereof and
Liens (whether or not assumed) existing on property at the time of purchase
thereof by any Account Party or any of its Subsidiaries (and extension, renewal
and replacement Liens upon the same property); provided (i) each such Lien is
confined solely to the property so purchased, improvements thereto and proceeds
thereof, and (ii) the aggregate

 

- 71 - 

amount of the obligations secured by all such Liens on any particular property
at any time purchased by such Account Party or such Subsidiary, as applicable,
shall not exceed 100% of the lesser of the fair market value of such property at
such time or the actual purchase price of such property;

 

(j) Liens existing on property of a Person immediately prior to its being
consolidated with or merged into any Account Party or any of their Subsidiaries
or its becoming a Subsidiary, and Liens existing on any property acquired by any
Account Party or any of their Subsidiaries at the time such property is so
acquired (whether or not the Indebtedness secured thereby shall have been
assumed) (and extension, renewal and replacement Liens upon the same property,
provided that the amount secured by each Lien constituting such an extension,
renewal or replacement Lien shall not exceed the amount secured by the Lien
theretofore existing), provided that (i) no such Lien shall have been created or
assumed in contemplation of such consolidation or merger or such Person’s
becoming a Subsidiary or such acquisition of property and (ii) each such Lien
shall extend solely to the item or items of property so acquired and, if
required by terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property;

 

(k) zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a property or asset
to, or materially impair its use in the business of, such Account Party or any
such Subsidiary;

 

(l) statutory and common law Liens of materialmen, mechanics, carriers,
warehousemen and landlords and other similar Liens arising in the ordinary
course of business;

 

(m) Liens incurred in connection with the bonding of any judgment; and

 

(n) Liens created pursuant to the second and third to last paragraphs of Article
VIII of the Unsecured Credit Agreement.

 

For the avoidance of doubt, any obligation imposed pursuant to Section 430(k) of
the Code or Sections 303(k) or 4068 of ERISA shall not be permitted hereunder.

 

SECTION 7.04. Transactions with Affiliates. No Account Party will, nor will it
permit any of its Significant Subsidiaries to, enter into or carry out any
transaction with (including purchase or lease property or services to, loan or
advance to or enter into, suffer to remain in existence or amend any contract,
agreement or arrangement with) any Affiliate of such Account Party, or directly
or indirectly agree to do any of the foregoing, except (i) transactions
involving guarantees or co-obligors with respect to any Indebtedness described
in Part A of Schedule II, (ii) transactions among the Account Parties and their
wholly-owned Subsidiaries, (iii) transactions with Affiliates in good faith in
the ordinary course of such Account Party’s business consistent with past
practice and on terms no less favorable to such Account Party or any Subsidiary
than those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person and (iv) transactions permitted by
Sections 7.01 and 7.07.

 

- 72 - 

SECTION 7.05. Ratio of Total Funded Debt to Total Capitalization. XL Group will
not permit at any time its ratio of (a) Total Funded Debt to (b) the sum of
Total Funded Debt plus Consolidated Net Worth to be greater than 0.35:1.00.

 

SECTION 7.06. Consolidated Net Worth. XL Group will not permit at any time its
Consolidated Net Worth to be less than the sum of (a) $6,569,000,000 plus (b)
25% of consolidated net income (if positive) of XL Group and its Subsidiaries
for each fiscal quarter ending after June 30, 2013.

 

SECTION 7.07. Indebtedness. No Account Party will, nor will it permit any of its
Subsidiaries to, at any time create, incur, assume or permit to exist any
Indebtedness, or agree, become or remain liable (contingent or otherwise) to do
any of the foregoing, except:

 

(a) Indebtedness created hereunder;

 

(b) Indebtedness incurred under the Unsecured Credit Agreement;

 

(c) other Indebtedness existing on the date hereof and described in Part A of
Schedule II and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;

 

(d) other secured Indebtedness (including secured reimbursement obligations with
respect to letters of credit) of any Account Party or any Subsidiary in an
aggregate principal amount (for all Account Parties and their respective
Subsidiaries) not exceeding 20% of Consolidated Net Worth at the time of
incurrence;

 

(e) Indebtedness incurred in transactions described in Section 7.03(e) and (f);

 

(f) Indebtedness consisting of accounts or claims payable and accrued and
deferred compensation (including options) incurred in the ordinary course of
business by any Account Party or any Subsidiary; and

 

(g) unsecured Indebtedness, so long as upon the incurrence thereof no Default
would occur or exist.

 

SECTION 7.08. Financial Strength Ratings. None of XL Insurance (Bermuda), XL Re
and XL Re Europe will permit at any time its financial strength ratings to be
less than “A-” from A.M. Best & Co. (or its successor), except (i) as a result
of a merger permitted by Section 7.01 where the surviving corporation has a
financial strength rating not less than “A-” from A.M. Best & Co. (or its
successor) or (ii) in the event that A.M. Best & Co (or its successor) ceases to
rate such company.

 

SECTION 7.09. Private Act. No Account Party will become subject to a Private Act
other than the X.L. Insurance Company, Ltd. Act, 1989 and the XL Life Ltd
Amendment and Consolidation Act 2001.

 

SECTION 7.10. Collateral Accounts. If, on any date, the aggregate face amount
(or its Dollar Equivalent) of all Letters of Credit issued on behalf any Account
Party

 

- 73 - 

exceeds the Borrowing Base of such Account Party on such date and either (i) the
Administrative Agent has delivered written notice thereof to such Account Party,
(ii) any Account Party has actual knowledge (or should reasonably know) of such
excess or (iii) any Account Party shall have received a Borrowing Base Report
showing such excess, then such Account Party (or XL Group) shall within three
Business Days pay or deliver to the Custodian, to be held in accordance with the
Pledge Agreement and applicable Collateral Account Control Agreement, an amount
of cash and/or Eligible Assets sufficient to cause the Borrowing Base of such
Account Party to be at least equal to the aggregate face amount of all Letters
of Credit issued on behalf of such Account Party.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) any Account Party shall fail to pay any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

 

(b) any Account Party shall fail to pay any interest on any LC Disbursement or
any fee payable under this Agreement or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of 5 or more days;

 

(c) any representation or warranty made or deemed made by any Account Party in
or in connection with this Agreement, the Pledge Agreement, the Collateral
Account Control Agreement or any amendment or modification hereof or thereof, or
in any certificate or financial statement furnished pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made (or deemed made) or furnished;

 

(d) any Account Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.03 (with respect to an Account Party) or
Article VII;

 

(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article or the reporting requirement pursuant to Section
6.01(f)), the Pledge Agreement or the Collateral Account Control Agreement and
such failure shall continue unremedied for a period of 30 or more days after
notice thereof from the Administrative Agent (given at the request of any
Lender) to such Obligor;

 

(f) any Account Party or any of its Subsidiaries shall default (i) in any
payment of principal of or interest on any other obligation for borrowed money
in principal amount of $50,000,000 or more, or any payment of any principal
amount of $50,000,000 or more under Hedging Agreements, in each case beyond any
period of grace provided with respect thereto, or (ii) in the performance of any
other agreement, term or condition contained in any such agreement (other than
Hedging Agreements)

 

- 74 - 

under which any such obligation in principal amount of $50,000,000 or more is
created, if the effect of such default is to cause or permit the holder or
holders of such obligation (or trustee on behalf of such holder or holders) to
cause such obligation to become due prior to its stated maturity or to terminate
its commitment under such agreement, provided that this clause (f) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness;

 

(g) a decree or order by a court having jurisdiction in the premises shall have
been entered adjudging any Account Party a bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization of such Account Party under
the Bermuda Companies Law or the Companies Law (2013 Revision) of the Cayman
Islands or any other similar applicable Law, and such decree or order shall have
continued undischarged or unstayed for a period of 60 days; or a decree or order
of a court having jurisdiction in the premises for the appointment of an
examiner, receiver or liquidator or trustee or assignee in bankruptcy or
insolvency of such Account Party or a substantial part of its property, or for
the winding up or liquidation of its affairs, shall have been entered, and such
decree or order shall have continued undischarged and unstayed for a period of
60 days;

 

(h) any Account Party shall institute proceedings to be adjudicated a voluntary
bankrupt, or shall consent to the filing of a bankruptcy proceeding against it,
or shall file a petition or answer or consent seeking reorganization under the
Bermuda Companies Law or the Companies Law (2013 Revision) of the Cayman Islands
or any other similar applicable Law, or shall consent to the filing of any such
petition, or shall consent to the appointment of an examiner, receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of it or a
substantial part of its property, or shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or corporate or other action shall be taken by such Account
Party in furtherance of any of the aforesaid purposes;

 

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against any Account Party or any of its
Subsidiaries or any combination thereof and the same shall not have been
vacated, discharged, stayed (whether by appeal or otherwise) or bonded pending
appeal within 90 days from the entry thereof;

 

(j) an ERISA Event (or similar event with respect to any Non-U.S. Benefit Plan)
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events and such similar events that have occurred,
could reasonably be expected to result in liability of the Account Parties and
their Subsidiaries in an aggregate amount exceeding $100,000,000;

 

(k) a Change in Control shall occur;

 

- 75 - 

(l) XL Group shall cease to own, beneficially and of record, directly or
indirectly, all of the outstanding voting shares of capital stock of XLIT, XL
Switzerland, XL Re Europe, XL Insurance (Bermuda), XL Insurance, XL Re or XL
America;

 

(m) the guarantee contained in Article III shall terminate or cease, in whole or
material part, to be a legally valid and binding obligation of each Guarantor
(other than as a result of a Disposition of a Guarantor under Section 7.02(e))
or any Guarantor or any Person acting for or on behalf of any of such parties
shall contest such validity or binding nature of such guarantee itself or the
Transactions, or any such Person shall assert any of the foregoing; or

 

(n) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Account Party shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby;

 

then, and in every such event (other than an event with respect to any Account
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, take any or all of the
following actions:

 

(i) declare the commitment of the Administrative Agent and each Issuing Lender
to issue, amend, extend or otherwise modify any Letter of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(ii) declare all amounts owing or payable hereunder or under any Credit Document
to be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Account
Parties;

 

(iii) require that the Eligible Assets in any Collateral Account consist solely
of cash or such other Eligible Assets as the Administrative Agent may require;
and

 

(iv) exercise on behalf of itself, the Collateral Agent, the Lenders and the
Issuing Lenders all rights and remedies available to it, the Collateral Agent,
the Lenders and the Issuing Lenders under the Credit Documents;

 

provided, however, that upon the occurrence of an event with respect to any
Account Party described in clause (g) or (h) of this Article, the obligation of
the Administrative Agent and each Issuing Lender to issue, amend, extend or
otherwise modify any Letter of Credit shall automatically terminate, all amounts
owing or payable hereunder or under any Credit Document shall automatically
become due and payable, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Account Parties,
and such amounts shall become due and payable without further act of the
Administrative Agent, the Collateral Agent or any Lender.

 

- 76 - 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and under the other Credit Documents (including, but not limited
to, providing instructions to the Collateral Agent and the Custodian as provided
therein), together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Account Party or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Account Party or any of their Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by an
Account Party or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability

 

- 77 - 

for relying thereon. The Administrative Agent may consult with legal counsel
(who may be counsel for any Account Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders and the
Account Parties. Upon any such resignation, the Required Lenders shall have the
right, in consultation with XL Group, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent’s resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
XL Group to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between XL Group and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Each of the Lenders hereby irrevocably appoints The Bank of New York Mellon to
serve initially as Collateral Agent hereunder and authorizes the Collateral
Agent to take such

 

- 78 - 

actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto.

 

The Bank of New York Mellon and any person succeeding it as Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Collateral
Agent, and The Bank of New York Mellon or such Person and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Account Party or any Subsidiary or other Affiliate thereof as if it
were not the Collateral Agent hereunder.

 

The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents to which it is a
party, including but not limited to the Pledge Agreement and the Control
Agreement, and the Collateral Agent is hereby authorized and directed in such
capacity to enter, execute, deliver and perform under such agreements and any
amendments thereto from time to time. Without limiting the generality of the
foregoing, (a) the Collateral Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except rights and
powers expressly contemplated hereby, and (c) except as expressly set forth
herein, the Collateral Agent shall not have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Account
Party or any of their Subsidiaries that is communicated to or obtained by the
bank serving as Collateral Agent or any of its Affiliates in any capacity. The
Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Collateral Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Collateral Agent by an Account Party or a Lender, and
the Collateral Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.

 

The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Collateral Agent is
authorized to follow and rely upon all notices, requests, directions and
instructions given by officers named in incumbency certificates furnished to the
Collateral Agent from time to time by the parties hereto, and the Collateral
Agent shall not incur any liability in executing any request, direction and
instruction from any officer of a party named in an incumbency certificate
delivered hereunder prior to receipt by it of a more current certificate. The
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Collateral Agent may consult with
legal counsel (who may be counsel for any Account Party), independent
accountants and other experts selected by it, and shall not be

 

- 79 - 

liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Collateral Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the Collateral
Agent. The Collateral Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Collateral Agent and any
such sub-agent.

 

The Collateral Agent may resign at any time by notifying the Administrative
Agent and the Account Parties. Upon any such notice of resignation, the Required
Lenders shall, in consultation with XL Group, appoint a successor Collateral
Agent. If no successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Collateral Agent gives notice of its resignation, then the retiring Collateral
Agent may, on behalf of the Lenders, petition a court of competent jurisdiction
for the appointment of a successor Collateral Agent under the Credit Documents.
Notwithstanding the foregoing, the resignation of the Collateral Agent shall not
be effective until a successor has been appointed and accepts its appointment.
Upon the acceptance of its appointment as Collateral Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired) Collateral
Agent, the term “Collateral Agent” shall include such successor agent effective
upon its appointment, and the retiring Collateral Agent shall be discharged from
its duties and obligations hereunder. Notwithstanding the foregoing, the
Required Lenders may, with the consent of XL Group (such consent not to be
unreasonably withheld), appoint a successor to any successor Collateral Agent
appointed (whether court appointed or otherwise). The fees payable by XL Group
to a successor Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between XL Group and such successor. After
the Collateral Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Collateral Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Collateral Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Collateral Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

The Collateral Agent shall (a) not be responsible for any recitals contained in
this Agreement, or in any certificate or other document referred to or provided
for in, or received by it under, this Agreement, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement
(other than as against the Collateral Agent), any Collateral or any other
document referred to or provided for herein or therein or for any failure by any
other Person (except the Collateral Agent) to perform any of its obligations
hereunder or thereunder or for the perfection, priority or maintenance of any
security interest created hereunder; and (b) not

 

- 80 - 

be responsible for any action taken or omitted to be taken by it hereunder or
under any other document or instrument referred to or provided for herein or in
connection herewith or therewith, except for its own gross negligence or willful
misconduct.

 

No provision of this Agreement shall require the Collateral Agent to expend or
risk its own funds or otherwise incur any liability in the performance of any of
its duties hereunder.

 

The Collateral Agent shall have no obligation or responsibility to file UCC
financing or continuation statements (except as expressly directed in writing by
the Administrative Agent) or to determine whether the filing of any such
statements is at any time necessary.

 

The Collateral Agent shall be entitled to rely conclusively upon any
certification, order, judgment, opinion, notice or other written communication
(including, without limitation, any thereof by electronic means, telecopy or
facsimile) believed by it in good faith to be genuine and to have been signed or
sent by or on behalf of the proper Person or Persons (without being required to
determine the correctness of any fact stated therein) and consult with and
conclusively rely upon advice, opinions and statements of legal counsel and
other experts selected by the Collateral Agent. As to any matters not expressly
provided for by this Agreement, the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder in accordance with
instructions given by the Administrative Agent.

 

Whenever in the administration of the provisions of this Agreement the
Collateral Agent shall deem it necessary or desirable that a matter be proved or
established prior to taking, or omitting to take, or suffering any action
hereunder, or suffering to exist any state of events, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Collateral Agent, be deemed to be
conclusively proved and established by a certificate of an officer of the
Administrative Agent delivered to the Collateral Agent, and such certificate, in
the absence of bad faith on the part of the Collateral Agent, shall be full
warrant to the Collateral Agent for any action taken, suffered or omitted by it
under the provisions of this Agreement in reliance thereon.

 

The Collateral Agent shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, entitlement order, approval or other
paper or document.

 

Any entity into which the Collateral Agent may be merged or converted or with
which it may be consolidated, or any entity resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any entity succeeding to all or substantially all of the corporate trust
business of the Collateral Agent shall be the successor of the Collateral Agent
hereunder without the execution or filing of any paper with any party hereto or
any further act on the part of any of the parties hereto except where an
instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

 

- 81 - 

The Collateral Agent and its Affiliates may (without having to account therefor
to any other party hereto) accept deposits from, lend money to, make investments
in and generally engage in any kind of banking, trust or other business with the
any other Person interested herein as if it were not acting as the Collateral
Agent, and the Collateral Agent and its Affiliates may accept fees and other
consideration without having to account for the same, provided that the
Collateral Agent agrees that it shall not accept, receive or permit there to be
created in favor of itself and shall take no affirmative action to permit there
to be created in favor of any other Person any security interest, lien or other
encumbrance of any kind in or upon the Collateral other than the lien created
under the Credit Documents.

 

The Collateral Agent shall have the right to appoint agents or advisors in
connection with any of its duties hereunder, and the Collateral Agent shall not
be liable for any action taken or omitted by, or in reliance upon the advice of,
such agents or advisors selected in good faith.

 

In no event shall Collateral Agent be responsible or liable for any failure or
delay in the performance of its obligations under this Agreement arising out of
or caused directly or indirectly, by circumstances beyond its control,
including, without limitation, acts of God; earthquake; fires; floods; wars;
civil or military disturbances; terrorist acts; sabotage; epidemics; riots;
interruptions, loss or malfunctions of utilities; or acts of civil or military
authority or governmental actions; it being understood that the Collateral Agent
shall use commercial reasonable efforts to resume performance as soon as
practicable under such circumstances.

 

In no event shall the Collateral Agent or the Administrative Agent be liable for
any indirect, special, punitive or consequential loss or damage of any kind
whatsoever, including, but not limited to, lost profits, even if such loss or
damage was foreseeable or it has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

The Collateral Agent shall be entitled to seek written directions from the
Administrative Agent prior to taking any action under this Agreement or any
other Credit Document and shall be fully protected and indemnified hereunder in
respect of any action taken or not taken in accordance with any directions
received from the Administrative Agent; provided that such protection and
indemnity shall not apply to the extent that the Collateral Agent has acted with
gross negligence, bad faith or willful misconduct.

 

The Collateral Agent shall have no responsibility for or liability with respect
to monitoring compliance of any other party to this Agreement, any other Credit
Document or any other document related hereto or thereto.

 

The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents, delegates or attorneys-in-fact appointed by the
Collateral Agent and the Collateral Agent shall not be responsible for the
supervision, or for acts or omissions, of any such sub-agents, delegates or
attorneys-in-fact appointed by the Collateral Agent in good faith. The
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through its respective Affiliates.

 

- 82 - 

The rights and protections of the Collateral Agent set forth herein shall also
be applicable to the Collateral Agent in its capacity as pledgee or any of its
other capacities (including as Collateral Agent) under the Credit Documents.

 

The exculpatory provisions of this Article IX shall apply to any sub-agent or
Affiliate of the Collateral Agent or the Administrative Agent, respectively.

 

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers and
Joint Bookrunners, the Co-Syndication Agents and the Documentation Agents named
on the cover page of this Agreement shall not have any duties or liabilities
under this Agreement, except in their capacity, if any, as Lenders.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or email, as follows:

 

(a) if to any Account Party, to XL Group, One Bermudiana Road, Hamilton HM 08
Bermuda, Attention of Timothy Goodyer (email address
Timothy.Goodyer@xlgroup.com); with a copy to Kirstin R. Gould, Esq., 100
Washington Boulevard, 6th Floor, Stamford, CT 06902 and email address:
Kirstin.Gould@xlgroup.com;

 

(b) if to the Administrative Agent, JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, 3/Ops2, Newark, DE 19713, Attention of Shannon C. Reaume
(Telecopy No. (302) 634-4733; Telephone No. (302) 634-1156); email address:
shannon.c.reaume@jpmorgan.com;

 

with a copy to

 

JPMorgan Chase Bank, N.A., 383 Madison Ave, 23rd Floor, New York, New York
10179, Attention of Kristen Murphy (Telecopy No. 212-270-1511; Telephone No.
(212) 270-5691); email address: kristen.m.murphy@jpmorgan.com;

 

(c) if to the Collateral Agent, to The Bank of New York Mellon, 101 Barclay
Street, 7E, New York, New York 10286, Attention: Insurance Trust Group,
Facsimile: (732) 667-9536); and

 

(d) if to a Lender, to it at its address (or telecopy number or email address)
set forth in its Administrative Questionnaire (a copy of which shall be
delivered to XL Group).

 

- 83 - 

Any party hereto may change its address, telecopy number or email address for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of any such change by a Lender, by notice to the Account
Parties and the Administrative Agent). All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Account Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Without limiting the foregoing, the Account Parties may furnish
to the Administrative Agent and the Lenders the financial statements required to
be furnished by it pursuant to Section 6.01(a), 6.01(b) or 6.01(c) by electronic
communications pursuant to procedures approved by the Administrative Agent.

 

SECTION 10.02. Waivers; Amendments.

 

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Collateral Agent or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Account Parties therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, the Collateral
Agent or any Lender may have had notice or knowledge of such Default at the
time.

 

(b) Amendments. Neither this Agreement, nor the Pledge Agreement nor the
Collateral Account Control Agreement, nor any provision hereof or thereof may be
waived, amended or modified except in writing signed by the Obligors and the
Required Lenders or by the Obligors and the Administrative Agent with the
consent of the Required Lenders (provided that, in the case of the Pledge
Agreement or Collateral Account Control Agreement, the Administrative Agent may,
in its discretion, enter into waivers, amendments or modifications which it
reasonably deems ministerial without the consent of the Required Lenders);
provided that no such writing shall:

 

(i) increase the Commitment of any Lender without the written consent of such
Lender,

 

- 84 - 

(ii) reduce the amount of any reimbursement obligation of an Account Party in
respect of any LC Disbursement or reduce the rate of interest thereon, or reduce
any fees or other amounts payable hereunder, without the written consent of each
Lender directly affected thereby,

 

(iii) postpone the scheduled date of payment for reimbursement of any LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment or any Letter of Credit (other than an extension
thereof pursuant to an “evergreen” provision” to the extent permitted
hereunder), without the written consent of each Lender directly affected
thereby,

 

(iv) change Section 2.12(c) or 2.12(d) without the consent of each Lender
directly affected thereby,

 

(v) release any of the Guarantors from any of their guarantee obligations under
Article III (other than as a result of a Disposition of a Guarantor under
Section 7.02(e)) without the written consent of each Lender,

 

(vi) release of all or substantially all of the Collateral without the consent
of each Lender,

 

(vii) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

(viii) change Section 7.10 without the consent of each Lender; and

 

(ix) increase the advance rates set forth in the definition of Advance Rate
without the consent of the Lenders holding more than 66 2/3% of the aggregate
amount of the Commitments at such time, or if the Commitments have expired or
been terminated, the Lenders holding more than 66 2/3% of the Aggregate LC
Exposure at such time;

 

and provided further that no such writing shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, an Issuing Lender or
the Collateral Agent hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or the Collateral Agent, as
applicable.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and each Account Party (a) to increase the aggregate amount of Commitments
under this Agreement (it being understood, for the avoidance of doubt, that the
Commitment of any individual Lender may not be increased without the consent of
such Lender), (b) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the

 

- 85 - 

benefits of this Agreement and the other Credit Documents with the Letters of
Credit and the accrued interest and fees in respect thereof and (c) to include
appropriately the financial institutions holding such credit facilities in any
determination of the Required Lenders; provided that this paragraph shall not
apply to any increases to Commitments pursuant to Section 2.07(c).

 

SECTION 10.03. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The XL Group agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Collateral Agent,
in connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent or any Lender, including the fees, charges and disbursements of
one legal counsel for the Administrative Agent, one legal counsel for the
Collateral Agent and one legal counsel for the Lenders and, if necessary, one
firm of local counsel in each appropriate jurisdiction outside of the United
States, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Letters of Credit issued hereunder, including in connection
with any workout, restructuring or negotiations in respect thereof.

 

(b) Indemnification by the Account Parties. XL Group, and to the extent this
Section 10.03(b) applies to any Letter of Credit issued on behalf of, or
property of, any Account Party, such Account Party, jointly and severally with
XL Group, agree to indemnify the Administrative Agent, the Collateral Agent,
each Issuing Lender and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee (but not including Excluded Taxes), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Letter of Credit or the use
thereof (including any refusal by any Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by such Account Party or any of its Subsidiaries, or any
Environmental Liability related in any way to such Account Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
result from or arise out of the gross negligence or willful misconduct of such
Indemnitee, in each case, as determined in a final non-appealable judgment by a
court of competent jurisdiction.

 

- 86 - 

(c) Reimbursement by Lenders. To the extent that the Account Parties fail to pay
any amount required to be paid by them to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Account Party shall assert, and each Account Party hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, unless such damages are directly
caused by the bad faith, gross negligence or willful misconduct of such
Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment.

 

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 10.04. Successors and Assigns.

 

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) other than as expressly
set forth in clause (f) below, no Account Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by an Account Party
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) of this Section, any Lender may assign all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the LC Disbursements at the time owing to it) to one or more NAIC
Approved Banks (or to any other Person whose obligations in respect of Letters
of Credit shall be confirmed by a NAIC Approved Bank) with the prior written
consent (such consent not to be unreasonably withheld) of:

 

- 87 - 

(A) the Account Parties, provided that no consent of any Account Party shall be
required for an assignment to a Lender, an Affiliate of a Lender or, if an Event
of Default under clause (a), (b), (g) or (h) of Article VIII has occurred and is
continuing, any other assignee; and provided further that the Account Parties
shall be deemed to have consented to any such assignment unless any Account
Party shall object thereto by written notice to the Administrative Agent within
10 Business Days after having received a written request for such consent;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender; and

 

(C) the Issuing Lender with respect to Participated Letters of Credit; provided
that no consent of the Issuing Lender shall be required for an assignment to a
Lender or an Affiliate of a Lender;

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Account Parties and the
Administrative Agent otherwise consent, provided that no such consent of the
Account Parties shall be required if an Event of Default under clause (a), (b),
(g) or (h) of Article VIII has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver an Administrative
Questionnaire to the Administrative Agent (with a copy to XL Group).

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and subject
to the limitations of Sections 2.10, 2.11 and 10.03). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.04 shall be treated for purposes of this Agreement as a
sale by such

 

- 88 - 

Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Account Parties, the option to
provide to the Account Parties all or any part of any LC Disbursement that such
Granting Lender would otherwise be obligated to make to the Account Parties
pursuant to Section 2.01, provided that (i) nothing herein shall constitute a
commitment by any SPV to make any LC Disbursement, (ii) if an SPV elects not to
exercise such option or otherwise fails to provide all or any part of such LC
Disbursement, the Granting Lender shall be obligated to make such LC
Disbursement pursuant to the terms hereof and shall in any case remain
responsible to the other parties for the performance of its obligations under
the terms of this Agreement and shall remain the Lender for all purposes
hereunder (including, without limitation, with respect to the rights and
responsibilities to deliver all consents and waivers required or requested under
this Agreement with respect to its SPV) and (iii) the Account Parties may bring
any proceeding against either or both the Granting Lender or the SPV in order to
enforce any rights of the Account Parties hereunder. The making of a LC
Disbursement by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such LC Disbursement were made by the
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any payment under this Agreement for which a Lender would otherwise be liable,
for so long as, and to the extent, the related Granting Lender makes such
payment. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof
arising out of any claim against such SPV under this Agreement. In addition,
notwithstanding anything to the contrary contained in this Section, any SPV may
with notice to, but without the prior written consent of, the Account Parties or
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Letter of Credit to its Granting Lender
or to any financial institutions (consented to by the Account Parties and the
Administrative Agent) providing liquidity and/or credit support (if any) with
respect to commercial paper issued by such SPV to issue such Letters of Credit
and such SPV may disclose, on a confidential basis, confidential information
with respect to any Account Party and its Subsidiaries to any rating agency,
commercial paper dealer or provider of a surety, guarantee or credit liquidity
enhancement to such SPV; provided that non-public information with respect to
any Account Parties or its Subsidiaries may be disclosed only with such Account
Party’s consent which will not be unreasonably withheld. Notwithstanding
anything to the contrary in this Agreement, no SPV shall be entitled to any
greater rights under Section 2.10 or Section 2.11 than its Granting Lender would
have been entitled to absent the use of such SPV. This paragraph may not be
amended without the consent of any SPV at the time holding LC Disbursements
under this Agreement.

 

(v) The Administrative Agent, acting for this purpose as an agent of the Account
Parties, shall maintain at one of its offices in New York City a copy of each
Assignment

 

- 89 - 

and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, the Commitment of, and principal amount of the LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Account Parties, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Account Party and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) Participations. (i) Any Lender may, without the consent of the Account
Parties, the Administrative Agent or any Issuing Lender, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Credit
Documents (including all or a portion of its Commitment and the LC Disbursements
owing to it); provided that (A) any such participation sold to a Participant
which is not a Lender or a Federal Reserve Bank shall be made only with the
consent (which in each case shall not be unreasonably withheld) of XL Group and
the Administrative Agent, unless a Default has occurred and is continuing, in
which case the consent of XL Group shall not be required, (B) such Lender’s
obligations under this Agreement and the other Credit Documents shall remain
unchanged, (C) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (D) the Account Parties, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Credit Documents and to approve any amendment, modification or
waiver of any provision of this Agreement or the other Credit Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Account Parties agree that each Participant shall be entitled to the benefits
and subject to the limitations of Sections 2.10 and 2.11 (subject to the
requirements of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12(d) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.11 than the applicable Lender would have been entitled to
receive with respect

 

- 90 - 

to the participation sold to such Participant or the Lender interest assigned,
unless (A) the sale of the participation to such Participant is made with the
Account Parties’ prior written consent and (B) in the case of Section 2.10 or
2.11, the entitlement to greater payment results solely from a Change in Law
formally announced after such Participant became a Participant.

 

(iii) In the event that any Lender sells participations in a Commitment, such
Lender, acting solely for this purpose as a non-fiduciary agent of the XL Group,
shall maintain a register on which it enters the name of all participants in the
Commitments held by it (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Letters of
Credit or its other obligations under this Agreement or any Credit Document)
except to the extent that such disclosure is necessary to establish that such
Commitment, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or otherwise
required by applicable law. The entries in the Participant Register shall be
conclusive in the absence of manifest error, and the participating Lender, each
Account Party and the Administrative Agent shall treat each Person whose name is
recorded in the Participant Register, pursuant to the terms hereof, as the
Participant for all purposes of this Agreement and the other Credit Documents,
notwithstanding any notice to the contrary.

 

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e) No Assignments to Account Parties or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any LC Exposure held by it hereunder to any Account Party or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

 

(f) Assignments by Account Parties. Any Account Party may assign all of its
rights and obligations under this Agreement to another Account Party, pursuant
to the terms of an executed Account Party Assignment and Assumption Agreement
substantially in the form of Exhibit B hereto; provided that immediately prior
to and after giving effect to such assignment, the conditions in Section 5.02(a)
through (c) have been satisfied, and with respect to the assignee only, the
condition in Section 5.02(d) has been satisfied.

 

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Account Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Collateral Agent or any Lender may have had notice or knowledge of

 

- 91 - 

any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of, or any accrued interest on, any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.10, 2.11 and 10.03 and Article IX shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the expiration or termination of the Letters
of Credit and the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent or the Collateral Agent constitute the entire contract between and among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or email shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.07. Severability. To the fullest extent permitted by law, any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”) are hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of any Account Party or Guarantor against any of
and all the obligations of such Account Party or Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees promptly to notify the
Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.

 

SECTION 10.09. Governing Law; Jurisdiction; Etc.

 

- 92 - 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b) Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan in the City of New York and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Obligor or its properties in the courts of any
jurisdiction.

 

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Service of Process. By the execution and delivery of this Agreement, each
Account Party and each Guarantor acknowledges that they have by a separate
written instrument, designated and appointed CT Corporation System, 111 Eighth
Avenue, 13th floor, New York, New York 10011 (or any successor entity thereto),
as its authorized agent upon which process may be served in any suit or
proceeding arising out of or relating to this Agreement that may be instituted
in any federal or state court in the State of New York. Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

(e) Waiver of Immunities. To the extent that any Account Party has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution or execution, on the ground of sovereignty or
otherwise) with respect to itself or its property, it hereby irrevocably waives,
to the fullest extent permitted by applicable law, such immunity in respect of
its obligations under this Agreement.

 

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT

 

- 93 - 

OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Treatment of Certain Information; Confidentiality.

 

(a) Treatment of Certain Information. Each of the Account Parties acknowledge
that from time to time financial advisory, investment banking and other services
may be offered or provided to any Account Party or one or more of their
Subsidiaries (in connection with this Agreement or otherwise) by any Lender or
by one or more subsidiaries or affiliates of such Lender and each of the Account
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Account Party and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that (i) any such
information shall be used only for the purpose of advising the Account Parties
or preparing presentation materials for the benefit of the Account Parties and
(ii) any such subsidiary or affiliate receiving such information shall be bound
by the provisions of paragraph (b) of this Section as if it were a Lender
hereunder. The provisions of this paragraph and paragraph (b) of this Section
shall survive until the third anniversary of the later of (i) the expiration or
termination of the Commitments hereunder and (ii) the termination of this
Agreement.

 

(b) Confidentiality. Each of the Administrative Agent, the Collateral Agent, the
Lenders and each SPV agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, partners and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
(including self-regulating organizations) having jurisdiction over the
Administrative Agent, the Collateral Agent or any Lender (or any Affiliate
thereof), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement in writing containing provisions
substantially the same as those of this paragraph and for the benefit of the
Account Parties, to (a) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (b) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Account Party and its obligations
hereunder or (c) any credit insurance provider (or its advisors) in relation to

 

- 94 - 

this Agreement, (vii) with the consent of the Account Parties or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent,
the Collateral Agent or any Lender on a nonconfidential basis from a source
other than an Account Party. For the purposes of this paragraph, “Information”
means all information received from an Account Party relating to an Account
Party or its business, other than any such information that is available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to disclosure by such Account Party. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, each of the Administrative Agent, the Collateral
Agent and the Lenders agree that they will not trade the securities of any of
the Account Parties based upon non-public Information that is received by them.

 

SECTION 10.13. Judgment Currency. This is an international loan transaction in
which the obligations of each Account Party and the Guarantors under this
Agreement to make payment hereunder shall be satisfied only in Dollars and only
if such payment shall be made in New York City, and the obligations of each
Account Party and the Guarantors under this Agreement to make payment to (or for
account of) a Lender in Dollars shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
other currency or in another place except to the extent that such tender or
recovery results in the effective receipt by such Lender in New York City of the
full amount of Dollars payable to such Lender under this Agreement. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in Dollars into another currency (in this Section called the “judgment
currency”), the rate of exchange that shall be applied shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase such Dollars at the principal office of the Administrative Agent in New
York City with the judgment currency on the Business Day next preceding the day
on which such judgment is rendered. The obligation of each Account Party and the
Guarantors in respect of any such sum due from it to the Administrative Agent,
the Collateral Agent or any Lender hereunder (in this Section called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the judgment currency such Entitled Person may in accordance
with normal banking procedures purchase and transfer Dollars to New York City
with the amount of the judgment currency so adjudged to be due; and each Account
Party and the Guarantors hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify such Entitled Person against, and to pay
such Entitled Person on demand, in Dollars, the amount (if any) by which the sum
originally due to such Entitled Person in Dollars hereunder exceeds the amount
of the Dollars so purchased and transferred.

 

SECTION 10.14. USA Patriot Act. Each Lender, the Administrative Agent and the
Collateral Agent hereby notifies the Account Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), such Lender, the Administrative Agent and the Collateral
Agent is required to obtain, verify and record information that identifies the
Account Parties, which information includes the name and address of the Account
Parties and other information that will allow such Lender, the Administrative

 

- 95 - 

Agent and the Collateral Agent to identify each Account Party in accordance with
said Act. Each Account Party and each of its Subsidiaries shall provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the USA Patriot Act.

 

SECTION 10.15. Release of Liens.

 

(a) Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the Collateral Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.02) to take any action requested by XL Group
having the effect of releasing any Collateral (i) to the extent permitted by the
Pledge Agreement and the Collateral Account Control Agreement or that has been
consented to in accordance with Section 10.02 or (ii) under the circumstances
described in paragraph (b) below. Upon three (3) Business Days’ notice to the
Administrative Agent and the Collateral Agent, each Account Party may in
accordance with the Security Documents (x) replace any cash or Eligible Assets
with other cash or Eligible Assets to the extent that (i) after giving effect
thereto the Borrowing Base of such Account Party is at least equal to the
aggregate face value (or its Dollar Equivalent) of all Letters of Credit issued
on its behalf and (ii) such replacement shall precede the related release and
(y) to the extent that the Borrowing Base of such Account Party exceeds the
aggregate face value (or its Dollar Equivalent) of all Letters of Credit issued
on behalf of such Account Party, require the release of such excess cash or
Eligible Assets.

 

(b) At such time as there are no Letters of Credit outstanding hereunder and the
Commitments have been terminated, any other Obligations (as defined in the
Pledge Agreement) shall have been paid in full in cash and no Default or Event
of Default has occurred and is continuing, the Collateral shall cease to secure
the Obligations (as defined in the Pledge Agreement), the Collateral shall be
released from the Liens created by the Pledge Agreement, and the Pledge
Agreement and the Collateral Account Control Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent, the Collateral Agent and each Account Party under the
Pledge Agreement and the Collateral Account Control Agreement shall terminate,
all without delivery of any instrument or performance of any act by any Person.

 

SECTION 10.16. No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Obligors, their stockholders and/or their affiliates. Each Obligor agrees that
nothing in the Credit Documents will be deemed to create a fiduciary
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Obligor, its stockholders or its affiliates, on the other. The
Obligors acknowledge and agree that (i) the transactions contemplated by the
Credit Documents are arm’s-length commercial transactions between the Lenders,
on the one hand, and the Obligors, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed a
fiduciary responsibility in favor of any Obligor, its stockholders or its
affiliates with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise any Obligor, its stockholders or its Affiliates on other
matters) or any other obligation to any Obligor except the obligations

 

- 96 - 

expressly set forth in the Credit Documents and (y) each Lender is acting solely
as principal and not as the fiduciary of any Obligor, its management,
stockholders, creditors or any other Person. Each Obligor acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Obligor agrees that it will not claim that any Lender owes a fiduciary or
similar duty to such Obligor, in connection with such transaction or the process
leading thereto.

 

SECTION 10.17. Illegality.

 

Notwithstanding anything herein to the contrary, no Lender shall be required to
issue or fund any Letter of Credit for so long as such action is illegal and any
such Lender shall provide prompt written notice setting forth any such
illegality pursuant to this Section 10.17 to XL Group. For the purposes of this
Section 10.17, the provisions of Section 2.13(a) shall apply in the event of any
such illegality mutatis mutandis.

 

SECTION 10.18. Confirming Lender.

 

(a) If and to the extent that a Confirming Lender has honored a drawing under
its confirmation of a Syndicated Letter of Credit or Non-Syndicated Letter of
Credit, and the applicable Lender (the “Confirmed Lender”) has failed to
reimburse such Confirming Lender in full for any such drawing when due, then, as
to any such unreimbursed amount related to such drawing (the “Unreimbursed
Amount”), upon notice by the Confirming Lender to the Administrative Agent with
a copy to XL Group of such Unreimbursed Amount, the Confirming Lender shall be
deemed to be the Lender with respect to such Unreimbursed Amount and shall have
all rights of a Lender related thereto under all Credit Documents, and the
Confirmed Lender shall cease to have any rights related thereto unless and to
the extent that the Confirmed Lender shall reimburse the Confirming Lender for
such Unreimbursed Amount under any Credit Document. In no event shall any
Account Party be required to (i) make any payment to a Confirming Lender to the
extent it shall have made a corresponding payment to a Confirmed Lender, (ii)
make any payment to a Confirmed Lender to the extent it shall have made a
corresponding payment to a Confirming Lender, or (iii) make any payment to a
Confirming Lender under any provision of any Credit Document in an amount
greater than the amount it would have been required to pay to the Confirmed
Lender if there had been no Confirming Lender; provided that the indemnification
provisions of Section 10.03(b)(ii) through (b)(iv) shall apply to each
Confirming Lender (as well as each Confirmed Lender) and its Related Parties
except to the extent that the applicable loss, claim, damage, liability or
related expense results from or arises out of the gross negligence or wilful
misconduct of such Indemnitee, in each case, as determined in a final
non-appealable judgment by a court of competent jurisdiction.

 

(b) Each Confirming Lender shall be a third-party beneficiary of this Section
10.18.

 

(c) Notwithstanding the provisions of Section 10.02, the provisions of this
Section 10.18 may not be waived, amended or modified without the written consent
of each Confirming Lender directly affected thereby.

 

- 97 - 

[Signature pages follow]

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  Signed and Delivered as a Deed
for and on behalf of
XL GROUP PLC,
as an Account Party and a Guarantor
by its duly authorized attorney
in the presence of:             By /s/ Simon Rich       Name: Simon Rich      
Title: Attorney             /s/ Candida Medeiros     Witness       Name: Candida
Medeiros       Title: Executive Assistant             U.S. Federal Tax
Identification No.: 98-0665416

 

[Signature Page to Secured Credit Agreement]

 



  XLIT LTD.,
as an Account Party and a Guarantor             By /s/ Simon Rich       Name:
Simon Rich       Title: Director             By /s/ Robert Hawley       Name:
Robert Hawley       Title: Authorized Officer             U.S. Federal Tax
Identification No.:  98-0191089

 

[Signature Page to Secured Credit Agreement]

 



  X.L. AMERICA, INC.,
as an Account Party and a Guarantor             By /s/ Richard G. McCarty      
Name: Richard G. McCarty       Title: Senior Vice President             U.S.
Federal Tax Identification No.:  06-1516268

 

[Signature Page to Secured Credit Agreement]

 



  XL INSURANCE (BERMUDA) LTD,
as an Account Party and a Guarantor             By /s/ Simon Rich       Name:
Simon Rich       Title: Director             U.S. Federal Tax Identification
No.:  98-0354869

 

[Signature Page to Secured Credit Agreement]

 



  XL RE LTD,
as an Account Party and a Guarantor             By /s/ Mark Twite       Name:
Mark Twite       Title: SVP & CFO             U.S. Federal Tax Identification
No.:  98-0351953

 

[Signature Page to Secured Credit Agreement]

 



  Signed and Delivered as a Deed
for and on behalf of
XL RE EUROPE PLC,
as an Account Party
by its duly authorized attorney
in the presence of:             By /s/ David Watson       Name: David Watson    
  Title: Attorney             /s/ Michele Mulready     Witness       Name:
Michele Mulready       Title: Company Secretary             U.S. Federal Tax
Identification No.:  30-0479679

 

[Signature Page to Secured Credit Agreement]

 



  XL INSURANCE COMPANY PLC,
as an Account Party             By /s/ Paul Bradbrook       Name: Paul Bradbrook
      Title: Director             U.S. Federal Tax Identification
No.:  30-0479685

 

[Signature Page to Secured Credit Agreement]

 



  XL INSURANCE SWITZERLAND LTD,
as an Account Party             By /s/ Daniel Maurer       Name: Daniel Maurer  
    Title: Chairman             By /s/ Bruno Länzlinger       Name: Bruno
Länzlinger       Title: Chief Executive Officer             U.S. Federal Tax
Identification No.:  30-0479676

 

[Signature Page to Secured Credit Agreement]

 



  XL LIFE LTD,
as an Account Party and a Guarantor             By /s/ Seamus MacLaughlin      
Name: Seamus MacLaughlin       Title: President             U.S. Federal Tax
Identification No.:  98-0228561

 

[Signature Page to Secured Credit Agreement]

 



  LENDERS

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent             By /s/ Kristen M. Murphy  
    Name: Kristen M. Murphy       Title: Vice President  

 

[Signature Page to Secured Credit Agreement]

 



  THE BANK OF NEW YORK MELLON,
as Collateral Agent             By /s/ Jose Alcantara       Name: Jose Alcantara
      Title: Vice President  

 

[Signature Page to Secured Credit Agreement]

 



  DEUTSCHE BANK AG NEW YORK BRANCH             By /s/ John S. McGill       Name:
John S. McGill       Title: Director             By /s/ Virginia Cosenza      
Name: Virginia Cosenza       Title: Vice President  

 

[Signature Page to Secured Credit Agreement]

 



  THE ROYAL BANK OF SCOTLAND PLC             By /s/ Karen Beatty       Name:
Karen Beatty       Title: Director  

 

[Signature Page to Secured Credit Agreement]

 



  Barclays Bank PLC             By /s/ Alicia Borys       Name: Alicia Borys  

 

[Signature Page to Secured Credit Agreement]

 



          Credit Agricole CIB
New York Branch             By /s/ Jorge Fries       Name: Jorge Fries      
Title Managing Director             Credit Agricole CIB
New York Branch             By /s/ Jérôme Perrier       Name: Jérôme Perrier  

 

[Signature Page to Secured Credit Agreement]

 



  Goldman Sachs Bank USA             By /s/ Mark Walton       Name: Mark Walton
      Title Authorized Signatory  

 

[Signature Page to Secured Credit Agreement]

 



  HSBC Bank, USA, National Association             By /s/ Jody Feldman      
Name: Jody Feldman       Title Director  

 

[Signature Page to Secured Credit Agreement]

 



  ING BANK N.V., LONDON BRANCH             By /s/ N J Marchant       Name: N J
Marchant       Title Director             By /s/ M E R Sharman       Name: M E R
Sharman       Title: Managing Director  

 

[Signature Page to Secured Credit Agreement]

 



  LLOYDS BANK PLC.
Formerly known as Lloyds TSB Bank plc           By /s/ Stephen Giacolone      
Name: Stephen Giacolone G011       Title Assistant Vice President             By
/s/ Dennis McClellan       Name: Dennis McClellan M040       Title: Assistant
Vice President  

 

[Signature Page to Secured Credit Agreement]

 



  THE BANK OF NEW YORK MELLON             By /s/ Michael Pensari       Name:
Michael Pensari  

 

[Signature Page to Secured Credit Agreement]

 



  The Bank of Tokyo-Mitsubishi UFJ, Ltd.           By /s/ Louise Che       Name:
Louise Che       Title Vice President  

 

[Signature Page to Secured Credit Agreement]

 



  BNP Paribas             By /s/ Joseph Malley       Name: Joseph Malley        
    By /s/ Nair Raghu       Name: Nair Raghu  

 

[Signature Page to Secured Credit Agreement]

 



  Commerzbank AG, New York Branch             By /s/ Paul Vedova       Name:
Paul Vedova       Title Vice President             By /s/ Amy Prager       Name:
Amy Prager       Title: Vice President  

 

[Signature Page to Secured Credit Agreement]

 



  MORGAN STANLEY BANK, N.A.             By /s/ Kelly Chin       Name: Kelly Chin
      Title Authorized Signatory  

 

[Signature Page to Secured Credit Agreement]

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION             By /s/ Grainne M. Pergolini
      Name: Grainne M. Pergolini       Title Director  

 

[Signature Page to Secured Credit Agreement]

 